Exhibit 10.1

 

 

 

SECURITIES PURCHASE AGREEMENT

 

 

 

This Securities Purchase Agreement (this “Agreement”) is dated as of June 27,
2013, by and between Giga-tronics Incorporated, a corporation organized in the
State of California (the “Company”), and the purchaser identified on the
signature page hereto (including its successors and assigns, the “Purchaser”).

 

RECITALS

 

A      Purchaser wishes to purchase, and the Company wishes to sell, at the
Purchase Price and upon the terms and conditions stated in this Agreement,
5,111.86 shares of Preferred Stock (which shall be collectively referred to
herein as the “Preferred Shares”)

 

B.     In addition to the Preferred Shares, Purchaser wishes to purchase, and
the Company wishes to sell, at the Warrant Purchase Price and in exchange for an
outstanding warrant to purchase Company common stock and upon the terms and
conditions stated in this Agreement, warrants substantially in the forms
attached hereto as Exhibit A-1 and Exhibit A-2 (together, the “Warrants”) to
purchase in the aggregate 1,017,405 shares of the Company’s common stock (the
“Warrant Shares”) at a price of $1.43 per share, subject to the terms and
conditions set forth therein.

 

C.      The Company has filed or before Closing will file a Certificate of
Determination of Series D Convertible Voting Perpetual Preferred Stock in
substantially the form attached hereto as Exhibit B (the “Certificate of
Determination”) with the Secretary of State of the State of California,
designating the authorized number and the rights, preferences, privileges, and
restrictions of a new series of preferred stock of the Company, designated as
“Series D Convertible Voting Perpetual Preferred Stock” (the “Preferred Stock”).

 

D.     The Company is offering and selling the securities contemplated by this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act and Rule 506 of Regulation D
(“Regulation D”) as promulgated by the United States Securities and Exchange
Commission (the “Commission”) under the Securities Act.

 

E.      Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering an Investor Rights Agreement,
substantially in the form attached hereto as Exhibit C (the “Investor Rights
Agreement”), pursuant to which, among other things, the Company will agree to
provide certain registration rights with respect to the Registrable Securities
(as defined in the Investor Rights Agreement) under the Securities Act and the
rules and regulations promulgated thereunder and applicable state securities
laws and to provide certain additional rights.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser hereby
agree as follows:

  

 
 

--------------------------------------------------------------------------------

 

  

Article 1:
DEFINITIONS

 

1.1     Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings indicated in this Section 1.1:

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act; provided, however, that
notwithstanding the foregoing, as used herein, the Purchaser shall not be deemed
an Affiliate of the Company or any Subsidiary, and none of the Company and its
Subsidiaries shall be deemed an Affiliate of the Purchaser.

 

“Agreement” has the meaning set forth in the Preamble.

 

“Articles of Incorporation” means the Articles of Incorporation of the Company
and all amendments and certificates of determination thereto, including the
Certificate of Determination, as the same may be amended from time to time.

 

“Audit Committee” has the meaning set forth in Section 3.1(v).

 

“Board” has the meaning set forth in Section 3.1(v).

 

“Business Day” means any day other than Saturday, Sunday or any other day on
which commercial banks in the State of California or City of New York are
authorized or required by law to remain closed.

 

“California Courts” means the courts of the State of California and the United
States District Courts located in the State of California.

 

“Certificate of Determination” has the meaning set forth in the Recitals.

 

“Closing” means the closing of the purchase and sale of the Preferred Shares and
the Warrants pursuant to this Agreement.

 

“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all of the
conditions set forth in Sections 2.1, 2.2, 5.1 and 5.2 hereof are satisfied, or
such other date as the parties may agree.

 

“Code” means the Internal Revenue Code of 1986, as amended, including the
regulations and published interpretations thereunder.

 

“Commission” has the meaning set forth in the Recitals.

 

“Common Stock” means the Company’s common stock, no par value, and also includes
any securities into which the Common Stock may hereafter be reclassified or
changed.

 

“Company” has the meaning set forth in the Preamble.

 

“Company Deliverables” has the meaning set forth in Section 2.2(a).

 

“Company’s Knowledge” means, with respect to any statement made to the knowledge
of the Company, that the statement is based upon the actual knowledge of the
executive officers of the Company (or any person serving in such capacity,
including in an “Acting” or “Interim” capacity) having responsibility for the
matter or matters that are the subject of the statement after reasonable
investigation.

  

 
2

--------------------------------------------------------------------------------

 

 

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

 

“Conversion Shares” means the shares of Common Stock into which the Preferred
Shares are convertible from time to time.

 

“Environmental Laws” has the meaning set forth in Section 3.1(k).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
including the regulations and published interpretations thereunder.

 

“ERISA Affiliate”, as applied to the Company, means any Person under common
control with the Company, who, together with the Company, is treated as a single
employer within the meaning of Section 414(b), (c), (m) or (o) of the Code.

 

“ERISA Entity” has the meaning set forth in Section 3.2(j).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

 

“GAAP” means U.S. generally accepted accounting principles, as applied by the
Company.

 

“Intellectual Property Rights” has the meaning set forth in Section 3.1(s).

 

“Investor Rights Agreement” has the meaning set forth in the Recitals.

 

“Internal Controls” has the meaning set forth in Section 3.1(v).

 

“Lien” means any lien, charge, claim, encumbrance, security interest, right of
first refusal, preemptive right or other restrictions of any kind.

 

“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of this Agreement, the Warrants or the
Investor Rights Agreement, (ii) a material and adverse effect on the results of
operations, assets, properties, business, condition (financial or otherwise) or
prospects of the Company and the Subsidiaries, taken as a whole, or (iii) any
adverse impairment to the Company’s ability to perform in any material respect
on a timely basis its obligations under this Agreement, the Warrants or the
Investor Rights Agreement; provided, that in determining whether a Material
Adverse Effect has occurred, there shall be excluded any effect to the extent
resulting from the following: (A) changes, after the date hereof, in GAAP, (B)
changes, after the date hereof, in applicable laws, rules and regulations or
interpretations thereof by any court, administrative agency or other
governmental authority, whether federal, state, local or foreign, or any
applicable industry self-regulatory organization, (C) actions or omissions of
the Company expressly required by the terms of this Agreement or taken with the
prior written consent of an affected Purchaser, (D) changes, after the date
hereof, in general economic, monetary or financial conditions, (E) changes in
the market price or trading volumes of the Common Stock (but not the underlying
causes of such changes), (F) changes in global or national political conditions,
including the outbreak or escalation of war or acts of terrorism and (G) the
public disclosure of this Agreement or the transactions contemplated hereby;
except, with respect to clauses (A), (B), (D) and (F), to the extent that the
effects of such changes have a disproportionate effect on the Company and the
Subsidiaries, taken as a whole, relative to other similarly situated companies
generally.

  

 
3

--------------------------------------------------------------------------------

 

 

“Material Contract” means any contract, agreement, plan or instrument of the
Company or any Subsidiary that is required to be filed as an exhibit to the SEC
Reports pursuant to Item 601 of Regulation S-K.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which the Company or any ERISA Affiliate is making, or is
accruing an obligation to make, contributions or has made, or been obligated to
make, contributions within the preceding six (6) years.

 

“Outside Date” means July 31, 2013.

 

“Pension Plan” means any employee pension benefit plan within the meaning of
Section 3(2) of ERISA, other than a Multiemployer Plan, which is subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA and which (i) is maintained for employees of the Company or any of its
ERISA Affiliates or (ii) has at any time during the last six (6) years been
maintained for the employees of the Company or any current or former ERISA
Affiliate.

 

“Permits” has the meaning set forth in Section 3.1(t).

 

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, incorporated or unincorporated association,
joint stock company, joint venture, sole proprietorship, government (or an
agency or subdivision thereof), governmental authority or other entity of any
kind.

 

“Preferred Shares” has the meaning set forth in the Recitals.

 

“Preferred Stock” has the meaning set forth in the Recitals.

 

“Previous Warrant” means that certain Amended and Restated Warrant to Purchase
Common Stock issued by the Company to Purchaser on or about February 25, 2013,
which represents the right to acquire 506,219 shares of the Common Stock at the
price of $3.30 per share.

 

“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the date of this
Agreement and the Closing Date, shall be the NASDAQ Capital Market.

 

“Purchase Price” means $143.00 per Preferred Share.

 

“Purchaser” has the meaning set forth in the Preamble.

 

“Purchaser Deliverables” has the meaning set forth in Section 2.2(b).

 

“Registration Statement” means a registration statement meeting the requirements
set forth in the Investor Rights Agreement and covering the resale by the
Purchaser of the Registrable Securities (as defined in the Investor Rights
Agreement).

 

“Regulation D” has the meaning set forth in the Recitals.

 

“Required Approvals” has the meaning set forth in Section 3.1(d).

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“SEC Reports” has the meaning set forth in Section 3.1(g).

 

“Securities” means the Preferred Shares, the Conversion Shares, the Warrants and
the Warrant Shares.

  

 
4

--------------------------------------------------------------------------------

 

 

“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

 

“Shareholder Rights Plan” means that Rights Agreement dated as of January 23,
2013 by and between the Company and American Stock Transfer & Trust Company.

 

“Subscription Amount” means $858,171.08.

 

“Subsidiary” means any entity in which the Company, directly or indirectly, owns
sufficient capital stock or holds a sufficient equity or similar interest such
that it is consolidated with the Company in the financial statements of the
Company.

 

“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Trading Market (other than the OTC Bulletin Board), or
(ii) if the Common Stock is not listed on a Trading Market (other than the OTC
Bulletin Board), a day on which the Common Stock is traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or (iii) if the
Common Stock is not quoted on any Trading Market, a day on which the Common
Stock is quoted in the over-the-counter market as reported in the “pink sheets”
by Pink Sheets LLC (or any similar organization or agency succeeding to its
functions of reporting prices); provided, that in the event that the Common
Stock is not listed or quoted as set forth in (i), (ii) and (iii) hereof, then
Trading Day shall mean a Business Day.

 

“Trading Market” means whichever of the NASDAQ Global Select Market, the NASDAQ
Global Market, the NASDAQ Capital Market, or the OTC Bulletin Board on which the
Common Stock is listed or quoted for trading on the date in question.

 

“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Investor Rights Agreement, the Warrant and any other
documents or agreements executed in connection with the transactions
contemplated hereunder.

 

“Transfer Agent” means American Stock Transfer & Trust Co., or any successor
transfer agent for the Company.

 

“Warrants” has the meaning set forth in the Recitals.

 

“Warrant Purchase Price” means $127,175.62 (or $0.125 for each Warrant Share
underlying the Warrants).

 

“Warrant Shares” has the meaning set forth in the Recitals

 

Article 2:
PURCHASE AND SALE

 

2.1     Closing.

 

(a)     Purchase of Preferred Shares. Subject to the terms and conditions set
forth in this Agreement, at the Closing, in exchange for the Subscription
Amount, the Company shall issue and sell to Purchaser, and Purchaser shall
purchase from the Company, 5,111.86 Preferred Shares and the Warrants.

 

(b)     Closing. The parties shall use their commercially reasonable best
efforts to satisfy all conditions to Closing and to complete the Closing as soon
as practicable. The Closing of the purchase and sale of the Preferred Shares
shall take place at the San Francisco office of Bingham McCutchen LLP, on the
Closing Date or at such other locations or remotely by facsimile transmission or
other electronic means as the parties may mutually agree.

 

 
5

--------------------------------------------------------------------------------

 

 

(c)     Form of Payment. Unless otherwise agreed to by the Company and
Purchaser, on the Closing Date, (1) the Company shall cause the Transfer Agent
to issue the 5,111.86 Preferred Shares (or to deliver to Purchaser one or more
stock certificates, evidencing such shares in accordance with Section 2.2(a)(ii)
hereof), (2) the Company shall issue the Warrants and (3) Purchaser shall wire
the Subscription Amount, in United States dollars and in immediately available
funds, in accordance with the Company’s written wire transfer instructions.

 

2.2     Closing Deliveries.

 

(a)     On or prior to the Closing, the Company shall issue, deliver or cause to
be delivered to Purchaser the following (the “Company Deliverables”):

 

(i)     as the Company and Purchaser agree, the Company shall cause the Transfer
Agent to issue, in book-entry form 5,111.86 Preferred Shares (or, if the Company
and Purchaser shall have agreed, as indicated on Purchaser’s signature page
hereto, that Purchaser will receive stock certificates for its Preferred Shares,
then the Company shall instead instruct the Transfer Agent to issue such
specified stock certificates registered in the name of Purchaser);

 

(ii)     the Warrants;

 

(iii)     the Investor Rights Agreement, duly executed by the Company (which
shall be delivered at the Closing);

 

(iv)     a certificate of the Secretary of the Company, in the form attached
hereto as Exhibit D, dated as of the Closing Date, (a) certifying the
resolutions adopted by the Board of Directors of the Company or a duly
authorized committee thereof approving the transactions contemplated by this
Agreement and the other Transaction Documents, including the issuance of the
Preferred Shares and the Warrants, and the reservation of the Conversion Shares,
(b) certifying the current versions of the Articles of Incorporation and Bylaws,
as amended and restated, of the Company and (c) certifying as to the signatures
and authority of persons signing the Transaction Documents and related documents
on behalf of the Company;

 

(v)     a certificate of the Chief Executive Officer or Acting Chief Financial
Officer of the Company, in the form attached hereto as Exhibit E, dated as of
the Closing Date, certifying to the fulfillment of the conditions specified in
Sections 5.1(a) and (b);

 

(vi)     a true, correct and complete copy of the Certificate of Determination,
as filed with and certified by the Secretary of State of the State of
California; and

 

(vii)     correct and complete copies of any and all documents specified in
Section 3.1(d)(ii), (iii), (iv) and (v) and Section 5.1(g).

 

(b)     Purchaser shall deliver or cause to be delivered to the Company the
following (the “Purchaser Deliverables”) on or prior to the Closing Date:

 

(i)     The Previous Warrant;

 

(ii)     the Investor Rights Agreement, duly executed by Purchaser; and

  

 
6

--------------------------------------------------------------------------------

 

 

(iii)     the Subscription Amount, in United States dollars and in immediately
available funds, by wire transfer in accordance with the Company’s written
instructions.

 

Article 3:
REPRESENTATIONS AND WARRANTIES

 

3.1     Representations and Warranties of the Company. The Company hereby
represents and warrants as of the date hereof and the Closing Date (except for
the representations and warranties that speak as of a specific date, which shall
be made as of such date), to Purchaser that:

 

(a)     Organization and Qualification. The Company and each Subsidiary is an
entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite power and authority to own or lease and use
its properties and assets and to carry on its business as disclosed in the SEC
Reports and as currently conducted. Neither the Company nor any Subsidiary is in
violation of any of the provisions of its articles or certificate of
incorporation, bylaws or other organizational documents. The Company and each of
its Subsidiaries is duly qualified to conduct business and is in good standing
as a foreign corporation or other entity in each jurisdiction in which the
nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not have or reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

(b)     Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder. The Company’s execution and delivery of
each of the Transaction Documents and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate action on the part of the Company, and no further corporate action is
required by the Company, its Board of Directors or its shareholders in
connection therewith. Each of the Transaction Documents has been (or upon
delivery will have been) duly executed by the Company and is, or when delivered
in accordance with the terms hereof, will constitute the legal, valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except (i) as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally the enforcement of, creditors’ rights and
remedies or by other equitable principles of general application, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

 

(c)     No Conflicts. The execution, delivery and performance by the Company of
the Transaction Documents and the consummation by the Company of the
transactions contemplated hereby or thereby do not and will not (i)  violate any
provisions of the Company’s or any Subsidiary’s articles or certificate of
incorporation or bylaws, (ii) constitute a default (or an event that with notice
or lapse of time or both would result in a default) under, result in the
creation of any Lien upon any of the properties or assets of the Company or any
Subsidiary under, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any Material Contract, including the Shareholder Rights Plan, or (iii) subject
to the Required Approvals, result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Company or any Subsidiary is subject, or by
which any property or asset of the Company or any Subsidiary is bound or
affected, except in the case of clauses (ii) and (iii) such as would not have or
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

  

 
7

--------------------------------------------------------------------------------

 

 

(d)     Filings, Consents and Approvals. Neither the Company nor any of its
Subsidiaries is required to obtain any consent, waiver, authorization or order
of, give any notice to, or make any filing or registration with, any court or
other federal, state, local or other governmental authority or other Person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents, other than (i) the filing with the Commission of one or
more Registration Statements in accordance with the requirements of the Investor
Rights Agreement, (ii) filings required by applicable state securities laws,
(iii) the filing of a Notice of Exempt Offering of Securities on Form D with the
Commission under Regulation D of the Securities Act, (iv) the filing of a
Notification: Change in the Number of Shares Outstanding with the Principal
Trading Market in the time and manner required thereby, and (v) those that have
been made or obtained prior to the date of this Agreement, including the filing
of a Notification: Listing of Additional Shares with the Principal Trading
Market in the time and manner required thereby (collectively, the “Required
Approvals”).

 

(e)     Issuance of the Securities. The issuance of the Securities has been duly
authorized, and the Securities, when issued and paid for in accordance with the
terms of the Transaction Documents, will be duly and validly issued, fully paid
and non-assessable and free and clear of all Liens, other than restrictions on
transfer provided for in the Transaction Documents or imposed by applicable
securities laws. The issuance of the Securities is not subject to any preemptive
rights, rights of first refusal or other similar rights to subscribe for or
purchase securities of the Company. Assuming the accuracy of the representations
and warranties of the Purchaser in this Agreement, the Securities will be issued
in compliance with all applicable federal and state securities laws.

 

(f)     Capitalization. The number of shares and type of all authorized, issued
and outstanding capital stock, options and other securities of the Company
(whether or not presently convertible into or exercisable or exchangeable for
shares of capital stock of the Company) has been set forth in the SEC Reports
and has changed since the date of such SEC Reports only due to (i) the filing of
the Certificate of Determination, and (ii) stock grants or other equity awards
under the plans described in the SEC Reports or exercises of stock options and
warrants described in the SEC Reports which do not, individually or in the
aggregate, have a material effect on the issued and outstanding capital stock,
options and other securities. All of the outstanding shares of capital stock of
the Company are duly authorized, validly issued, fully paid and non-assessable,
have been issued in compliance in all material respects with all applicable
federal and state securities laws, and none of such outstanding shares was
issued in violation of any preemptive rights or similar rights to subscribe for
or purchase any capital stock of the Company. There are no authorized or
outstanding shares of capital stock, options, warrants, preemptive rights,
rights of first refusal or other rights to purchase, or equity or debt
securities convertible into or exchangeable or exercisable for, any capital
stock of the Company or any of the Subsidiaries other than those accurately
described in the SEC Reports. The description of the Company’s stock option,
stock bonus and other stock plans or arrangements, and the options or other
rights granted thereunder, as described in the SEC Reports accurately and fairly
present the information required to be shown with respect to such plans,
arrangements, options and rights.

  

 
8

--------------------------------------------------------------------------------

 

 

(g)     SEC Reports. The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by it under the Exchange
Act, including pursuant to Section 13(a) or 15(d) thereof, since January 1, 2011
(the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Reports”), on a timely basis or has received a valid extension of such time
of filing and has filed any such SEC Reports prior to the expiration of any such
extension (except for the Company’s amendment to its annual report on Form 10-K
for the fiscal year ended March 26, 2011, to file information required by Part
III of Form 10-K). As of their respective filing dates, the SEC Reports complied
in all material respects with the requirements of the Securities Act and the
Exchange Act and the rules and regulations of the Commission promulgated
thereunder, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.

 

(h)     Financial Statements. The financial statements of the Company and its
Subsidiaries included in the SEC Reports comply in all material respects with
applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared from the books and records of the
Company in accordance with GAAP applied on a consistent basis during the periods
involved, except as may be otherwise specified in such financial statements or
the notes thereto and except as may be permitted by the Commission on Form 10-Q,
and fairly present in all material respects the financial condition of the
Company and its consolidated Subsidiaries taken as a whole as of and for the
dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal, year-end audit
adjustments, which would not be material, either individually or in the
aggregate.

 

(i)     Tax Matters. The Company and each of its Subsidiaries has (i) filed all
foreign, U.S. federal, state and local tax returns, information returns and
similar reports that are required to be filed, and all such tax returns are
true, correct and complete in all material respects, and (ii) paid all taxes
required to be paid by it and any other material assessment, fine or penalty
levied against it other than taxes (x) currently payable without penalty or
interest, or (y) being contested in good faith by appropriate proceedings.

 

(j)     Material Changes. Since the date of the latest audited financial
statements included within the SEC Reports, except as disclosed in subsequently
filed SEC Reports, (i) there have been no events, occurrences or developments
that have had or would reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect, (ii)  the Company has not altered its
method of accounting or the manner in which it keeps its accounting books and
records, and (iii) the Company has not declared or made any dividend or
distribution of cash or other property to its shareholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock except in connection with net or cashless exercise of stock options.

 

(k)     Environmental Matters. Except as disclosed in the SEC Reports, to the
Company’s Knowledge, neither the Company nor any of its Subsidiaries (i) is in
violation of any statute, rule, regulation, decision or order of any
governmental agency or body or any court, domestic or foreign, relating to the
use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “Environmental Laws”), (ii) is liable for any
off-site disposal or contamination pursuant to any Environmental Laws, or
(iii) is subject to any claim relating to any Environmental Laws; in each case,
which violation, contamination, liability or claim has had or would reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.

  

 
9

--------------------------------------------------------------------------------

 

 

(l)     Litigation. There is no action pending, or to the Company’s Knowledge
threatened, which (i) adversely affects or challenges the legality, validity or
enforceability of any of the Transaction Documents or the issuance of the
Securities, or (ii) if determined adversely to the Company and its Subsidiaries,
individually or in the aggregate, has had or would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

 

(m)     Employment Matters. No material labor dispute exists or, to the
Company’s Knowledge, is threatened with respect to any of the employees of the
Company which has had or would reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

 

(n)     Insurance. The Company and each of the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as the Company believes to be prudent and customary in the
businesses and locations in which the Company and the Subsidiaries are engaged.

 

(o)     Certain Fees. No Person will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company or Purchaser for any broker commissions, placement agent fees,
financial advisory fees, structuring fees or other similar compensation pursuant
to any agreement, arrangement or understanding entered into by or on behalf of
the Company.

 

(p)     Private Placement. Assuming the accuracy of the Purchaser’s
representations and warranties set forth in Section 3.2 of this Agreement, no
registration under the Securities Act is required for the offer and sale of the
Securities by the Company to the Purchaser under the Transaction Documents.

 

(q)     Subsidiaries. The Company owns or controls, directly or indirectly, only
the Subsidiaries identified in the SEC Reports; all of the issued and
outstanding capital stock of each Subsidiary has been duly authorized and
validly issued and is fully paid and nonassessable; and the capital stock of
each Subsidiary is owned by the Company, directly or indirectly, through one or
more wholly-owned Subsidiaries, free and clear of any Liens.

 

(r)     Title to Property. Except as disclosed in the SEC Reports, the Company
and the Subsidiaries have good and marketable title to all real properties and
all other properties and assets owned by them, and hold any leased real or
personal property under valid and enforceable leases, in each case which are
material to the business of the Company and the Subsidiaries taken as a whole
and free from any Liens that would reasonably be expected to result in a
Material Adverse Effect.

  

 
10

--------------------------------------------------------------------------------

 

 

(s)     Intellectual Property. The Company and the Subsidiaries own, or possess
the right to use all trademarks, trade names, patent rights, copyrights, domain
names, licenses, approvals, trade secrets, inventions, technology, know-how and
other intellectual property and similar rights, including registrations and
applications for registration thereof (collectively, “Intellectual Property
Rights”) necessary for the conduct of their respective businesses, and the
Company is not aware of any claim to the contrary or any challenge by any other
Person to the rights of the Company and the Subsidiaries with respect to the
foregoing. Except as described in the SEC Reports, (i) to the Company’s
Knowledge, the Company’s business as now conducted and as proposed to be
conducted does not and will not infringe or conflict with any Intellectual
Property Rights or franchise right of any Person and (ii) no claim has been made
against the Company alleging the infringement by the Company or any of its
licensees or other third parties of any Intellectual Property Rights or
franchise right of any Person, except for such as would not have a Material
Adverse Effect. Each employee of and consultant to the Company and its
Subsidiaries has entered into a confidentiality and invention assignment
agreement in favor of the Company or its applicable Subsidiary as a condition of
the employment or retention of services of such employee or consultant, except
where failure to enter into such an agreement would not have a Material Adverse
Effect. Except for matters relating to third parties expressly identified and
named in the SEC Reports: (A) to the Company’s Knowledge, there are no rights of
third parties to any Intellectual Property Rights owned by or licensed to the
Company or any of the Subsidiaries that conflict with the rights of the Company
or the Subsidiaries related to such Intellectual Property Rights, except for any
such rights that would not have or reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect; (B) to the Company’s Knowledge,
there is no infringement by third parties of any Intellectual Property Rights
owned by or licensed to the Company or the Subsidiaries that would not have or
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect; (C) other than in connection with assertions or inquiries made
by patent office examiners in the ordinary course of the prosecution of the
patent applications of the Company or the Subsidiaries, there is no pending or,
to the Company’s Knowledge, threatened action, suit, proceeding or other claim
by others challenging the rights of the Company or any of the Subsidiaries in or
to, or alleging the violation of any of the terms of, or challenging the
validity, enforceability or scope of, any Intellectual Property Rights owned by
or licensed to the Company or the Subsidiaries, except for any such claims that
would not have or reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect and, to the Company’s Knowledge, there are
no facts that would form a reasonable basis for any such claim; (D) there is no
pending or, to the Company’s Knowledge, threatened action, suit, proceeding or
other claim by others that the Company or any of the Subsidiaries, or any of
their respective licensees, infringes or otherwise violates, or would infringe
or otherwise violate upon commercialization of its products and product
candidates, any patent, trademark, copyright, trade secret or other proprietary
rights of others, and to the Company’s Knowledge, there are no facts that would
form a reasonable basis for any such claim by others that the Company or any of
the Subsidiaries, or any of their respective licensees, infringes or otherwise
violates, or would infringe or otherwise violate upon commercialization of its
products and product candidates, any Intellectual Property Rights of others,
except, in each case in this clause (D), for any such claims that would not have
or reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect; (E) to the Company’s Knowledge, there is no patent or patent
application that contains claims that conflict with any Intellectual Property
Rights necessary for the conduct of the businesses of the Company or any of the
Subsidiaries as currently or contemplated to be conducted, except for such as
would not have or reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, and (F) to the Company’s Knowledge, none
of the Intellectual Property Rights used by the Company or the Subsidiaries in
their businesses has been obtained or is being used by the Company or the
Subsidiaries in violation of any contractual obligation binding on the Company,
any of the Subsidiaries in violation of the rights of any Persons, except for
such as would not have or reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

(t)     Possession of Licenses and Permits. The Company and the Subsidiaries
possess, and are in compliance with the terms of, all adequate certificates,
authorizations, franchises, licenses and permits (“Permits”) necessary or
material to the conduct of the business now conducted or proposed to be
conducted by them, except where failure to possess or to be in compliance,
individually or in the aggregate, would not have or reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect and have not
received any notice of proceedings relating to the revocation or modification of
any Permit that, if determined adversely to the Company or any of the
Subsidiaries, would not have or reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

  

 
11

--------------------------------------------------------------------------------

 

 

(u)     Contributions. Neither the Company nor any of the Subsidiaries nor, to
the Company’s Knowledge, any employee or agent of the Company or any Subsidiary,
has (i) used any corporate funds for unlawful contributions, gifts,
entertainment or other unlawful expenses relating to political activity, (ii)
made any unlawful payment to foreign or domestic government officials or
employees or to foreign or domestic political parties or campaigns from
corporate funds, (iii) violated any provision of the Foreign Corrupt Practices
Act of 1977, as amended or (iv) made any other unlawful payment.

 

(v)     Internal Controls. The Company maintains a system of internal controls,
including, but not limited to, disclosure controls and procedures, internal
controls over accounting matters and financial reporting and legal and
regulatory compliance controls (collectively, “Internal Controls”) that are
sufficient to provide reasonable assurances that (i) transactions are executed
in accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Internal Controls are overseen by
the audit committee (the “Audit Committee”) of the Company’s board of directors
(the “Board”) in accordance with the Exchange Act rules. In certain SEC Reports
filed on or prior to August 9, 2012, the Company disclosed certain material
weaknesses in internal controls over financial reporting. Other than such
disclosures, the Company has not publicly disclosed or reported to the Audit
Committee or the Board, and does not reasonably expect to publicly disclose or
report to the Audit Committee or the Board, a significant deficiency, material
weakness, change in Internal Controls or fraud involving management or other
employees who have a significant role in Internal Controls, any violation of, or
failure to comply with, the Securities Laws, or any matter that, if determined
adversely, would have or reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

(w)     Investment Company Act. The Company is not and, after giving effect to
the offering and sale of the Preferred Shares and the Warrants and the
application of the proceeds thereof, will not be an “investment company” as
defined in the Investment Company Act of 1940, as amended.

 

3.2     Representations and Warranties of the Purchaser. Purchaser hereby
represents and warrants as of the date hereof and as of the Closing Date to the
Company as follows:

 

(a)     Organization; Authority. Purchaser is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization with
the requisite corporate or other power and authority to enter into and to
consummate the transactions contemplated by the applicable Transaction Documents
and otherwise to carry out its obligations hereunder and thereunder. The
execution, delivery and performance by Purchaser of the transactions
contemplated by this Agreement have been duly authorized by all necessary
limited liability company action on the part of Purchaser. Each of this
Agreement and the Investor Rights Agreement has been duly executed by Purchaser,
and when delivered by Purchaser in accordance with the terms hereof, will
constitute the valid and legally binding obligation of Purchaser, enforceable
against it in accordance with its terms, except (i) as such enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally the enforcement
of, creditors’ rights and remedies or by other equitable principles of general
application, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

  

 
12

--------------------------------------------------------------------------------

 

 

(b)     No Conflicts. The execution, delivery and performance by Purchaser of
this Agreement and the Investor Rights Agreement and the consummation by
Purchaser of the transactions contemplated hereby and thereby will not
(i) result in a violation of the organizational documents of Purchaser,
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any material
agreement, indenture or instrument to which Purchaser is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws) applicable to Purchaser,
except in the case of clauses (ii) and (iii) above, for such conflicts,
defaults, rights or violations that would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of
Purchaser to perform its obligations hereunder.

 

(c)     Investment Intent. Purchaser understands that the Securities are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Securities as principal
for its own account and not with a view to, or for distributing or reselling
such Securities, or any part thereof in violation of the Securities Act or any
applicable state securities laws; provided, that, by making the representations
herein, other than as set forth herein, Purchaser does not agree to hold any of
the Securities for any minimum period of time and reserves the right at all
times to sell or otherwise dispose of all or any part of such Securities
pursuant to an effective registration statement under the Securities Act or an
exemption from such registration and in compliance with applicable federal and
state securities laws. Purchaser is acquiring the Securities hereunder in the
ordinary course of its business. Purchaser does not presently have any
agreement, plan or understanding, directly or indirectly, with any Person to
distribute or effect any distribution of any of the Securities (or any
securities that are derivatives thereof) to or through any Person.

 

(d)     Purchaser Status. At the time Purchaser was offered the Securities it
was, and at the date hereof it is, an “accredited investor” as defined in Rule
501(a) under the Securities Act.

 

(e)     General Solicitation. Purchaser: (i) became aware of the offering of the
Securities, and the Securities were offered to Purchaser, solely by direct
contact between Purchaser and the Company, and not by any other means, including
any form of “general solicitation” or “general advertising” (as such terms are
used in Regulation D promulgated under the Securities Act and interpreted by the
Commission); (ii) has entered into no agreements with shareholders of the
Company or other subscribers for the purpose of controlling the Company or any
of its subsidiaries (except the Investor Rights Agreement and the Prior Investor
Rights Agreement); and (iii) has entered into no agreements with shareholders of
the Company or other subscribers regarding voting or transferring Purchaser’s
interest in the Company (except the Investor Rights Agreement and the prior
Investor Rights Agreements dated February 25, 2013 and October 31, 2011).

  

 
13

--------------------------------------------------------------------------------

 

 

(f)     Experience of Purchaser. Purchaser, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Securities, and has so evaluated the merits
and risks of such investment. Purchaser is able to bear the economic risk of an
investment in the Securities and, at the present time, is able to afford a
complete loss of such investment.

 

(g)     Access to Information. Purchaser acknowledges that it has been afforded
(i) the opportunity to ask such questions as it has deemed necessary of, and to
receive answers from, representatives of the Company concerning the terms and
conditions of the offering of the Securities and the merits and risks of
investing in the Securities and any such questions have been answered to
Purchaser’s reasonable satisfaction; (ii) access to information about the
Company and the Subsidiaries and their respective financial condition, results
of operations, business, properties, management and prospects sufficient to
enable it to evaluate its investment; (iii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment and any such additional information has
been provided to Purchaser’s reasonable satisfaction; and (iv) the opportunity
to ask questions of management and any such questions have been answered to
Purchaser’s reasonable satisfaction. Purchaser has sought such accounting, legal
and tax advice as it has considered necessary to make an informed decision with
respect to its acquisition of the Securities.

 

(h)     Brokers and Finders. No Person will have, as a result of the
transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company or any Purchaser for any
commission, fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of the Purchaser.

 

(i)     Independent Investment Decision. Purchaser has independently evaluated
the merits of its decision to purchase Preferred Shares and the Conversion
Shares pursuant to the Transaction Documents, and Purchaser confirms that it has
not relied on the advice of any other Purchaser’s business and/or legal counsel
in making such decision. Purchaser understands that nothing in this Agreement or
any other materials presented by or on behalf of the Company to the Purchaser in
connection with the purchase of the Securities constitutes legal, regulatory,
tax or investment advice. Purchaser has consulted such legal, tax and investment
advisors as it, in its sole discretion, has deemed necessary or appropriate in
connection with its purchase of the Securities.

 

(j)     ERISA. (i) Purchaser is not, and is not acting on behalf of, an ERISA
Entity (as defined below)

 

(ii) For the purpose of this paragraph, the term “ERISA Entity” will mean (A) an
“employee benefit plan” within the meaning of Section 3(3) of ERISA subject to
Title I of ERISA, (B) a “plan” within the meaning of Section 4975(e)(1) of the
Code and (C) any person whose assets are deemed to be “plan assets” within the
meaning of ERISA Section 3(42) and 29 C.F.R. § 2510.3-101 or otherwise under
ERISA.

 

(k)     Reliance on Exemptions. Purchaser understands that the Securities being
offered and sold to it in reliance on specific exemptions from the registration
requirements of U.S. federal and state securities laws and that the Company is
relying in part upon the truth and accuracy of, and Purchaser’s compliance with,
the representations, warranties, agreements, acknowledgements and understandings
of Purchaser set forth herein in order to determine the availability of such
exemptions and the eligibility of Purchaser to acquire the Securities.

  

 
14

--------------------------------------------------------------------------------

 

 

(l)     No Governmental Review. Purchaser understands that no U.S. federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Preferred Shares or the Warrants
or the fairness or suitability of the investment in the Preferred Shares or the
Warrants nor have such authorities passed upon or endorsed the merits of the
offering of the Preferred Shares or the Warrants.

 

(m)     Residency. Purchaser’s office in which its investment decision with
respect to the Preferred Shares and the Warrants was made is located at the
address immediately below Purchaser’s name on its signature page hereto.

 

(n)     Previous Warrant. Purchaser has good and marketable title to the
Previous Warrant, free from any Liens.

 

The Company and the Purchaser acknowledge and agree that no party to this
Agreement has made or makes any representations or warranties with respect to
the transactions contemplated hereby other than those specifically set forth in
this Article 3 and the Transaction Documents.

 

Article 4:

OTHER AGREEMENTS OF THE PARTIES

 

4.1     Transfer Restrictions.

 

(a)     Compliance with Laws. Notwithstanding any other provision of this
Article 4, Purchaser covenants that the Securities may be disposed of only
pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act, or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
Securities Act, and in compliance with any applicable state, federal or foreign
securities laws. In connection with any transfer of the Securities other than
(i) pursuant to an effective registration statement, (ii) to the Company, (iii)
to an Affiliate of Purchaser, or (iv) pursuant to Rule 144 (provided, that the
transferor provides the Company with reasonable assurances (in the form of
seller and broker representation letters) that such securities may be sold
pursuant to such rule), the Company may require the transferor thereof to
provide to the Company and the Transfer Agent, at the transferor’s expense, an
opinion of counsel selected by the transferor and reasonably acceptable to the
Company and the Transfer Agent, the form and substance of which opinion shall be
reasonably satisfactory to the Company and the Transfer Agent, to the effect
that such transfer does not require registration of such transferred securities
under the Securities Act. As a condition of transfer (other than pursuant to
clauses (i), (ii), (iii) or (iv) of the preceding sentence), any such transferee
shall agree in writing to be bound by the terms of this Agreement and shall have
the rights of “Purchaser” under this Agreement and the Investor Rights Agreement
with respect to such transferred securities.

 

(b)     Legends. Certificates evidencing the Securities shall bear any legend as
required by the “blue sky” laws of any state and a restrictive legend in
substantially the following form (and, with respect to securities held in
book-entry form, the Transfer Agent will record such a legend on the share
register), until such time as they are not required under Section 4.1(c) or
applicable law:

  

 
15

--------------------------------------------------------------------------------

 

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED
BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS
TRANSFER AGENT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT (PROVIDED
THAT THE TRANSFEROR PROVIDES THE COMPANY WITH REASONABLE ASSURANCES (IN THE FORM
OF SELLER AND BROKER REPRESENTATION LETTERS) THAT THE SECURITIES MAY BE SOLD
PURSUANT TO SUCH RULE). NO REPRESENTATION IS MADE BY THE ISSUER AS TO THE
AVAILABILITY OF THE EXEMPTION PROVIDED BY RULE 144 UNDER THE SECURITIES ACT FOR
RESALES OF THESE SECURITIES.

 

Certificates evidencing the Preferred Shares and the Warrants shall also bear
the following legend as long as the Investor Rights Agreement is in effect:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS OF AN
INVESTOR RIGHTS AGREEMENT. THE INVESTOR RIGHTS AGREEMENT LIMITS THE VOTING
RIGHTS OF THE HOLDER OF THESE SECURITIES IN CONNECTION WITH THE APPROVAL OF
CERTAIN CORPORATE REORGANIZATIONS. ANY TRANSFEREE OF THESE SECURITIES TAKES
SUBJECT TO THE TERMS OF SUCH AGREEMENT, A COPY OF WHICH IS ON FILE WITH THE
SECRETARY OF THE COMPANY.

 

(c)     Certificates evidencing the Securities shall not contain any legend
(including the legend set forth in Section 4.1(b) hereof): (i) following any
sale of such securities pursuant to Rule 144, (ii) if such securities are
eligible for sale under Rule 144, without the requirement for the Company to be
in compliance with the current public information required under Rule 144 as to
such securities and without volume or manner-of-sale restrictions or (iii) if
such legend is otherwise not required under applicable requirements of the
Securities Act (including judicial interpretations and pronouncements issued by
the staff of the SEC). The Company makes no representation that the Preferred
Shares will be eligible for sale under Rule 144 at any time.

 

4.2     Furnishing of Information. In order to enable the Purchaser to sell the
Securities under Rule 144 of the Securities Act, the Company shall use its best
efforts to maintain the registration of the Common Stock under Section 12(b) or
12(g) of the Exchange Act and to timely file (or obtain extensions in respect
thereof and file within the applicable grace period) all reports required to be
filed by the Company after the date hereof pursuant to the Exchange Act.

  

 
16

--------------------------------------------------------------------------------

 

 

4.3     Form D and Blue Sky. The Company agrees to file a Form D with respect to
the Preferred Shares as required under Regulation D within three (3) business
days following the Closing Date. The Company, on or before the Closing Date,
shall take such action as the Company shall reasonably determine is necessary in
order to obtain an exemption for or to qualify the Preferred Shares for sale to
the Purchaser at the Closing pursuant to this Agreement under applicable
securities or “blue sky” laws of the states of the United States (or to obtain
an exemption from such qualification). The Company shall make all filings and
reports relating to the offer and sale of the Preferred Shares required under
applicable securities or “blue sky” laws of the states of the United States
within three (3) business days following the Closing Date.

 

4.4     Listing of Common Stock. The Company will use its reasonable best
efforts to list, upon issuance in accordance with the terms of the Preferred
Shares, the Warrants, the Conversion Shares and the Warrant Shares for quotation
on the NASDAQ Capital Market, and maintain the listing of the Common Stock on
the NASDAQ Capital Market.

 

Article 5:
CONDITIONS PRECEDENT TO CLOSING

 

5.1     Conditions Precedent to the Obligations of the Purchaser to Purchase
Preferred Shares. The obligation of Purchaser to acquire Preferred Shares and
the Warrants at the Closing is subject to the fulfillment to Purchaser’s
satisfaction, on or prior to the Closing Date, of each of the following
conditions, any of which may be waived by Purchaser:

 

(a)     Representations and Warranties. The representations and warranties of
the Company contained herein shall be true and correct in all material respects
(except for those representations and warranties that are qualified by
materiality, which shall be true and correct in all respects) as of the date
hereof and as of the Closing Date, as though made on and as of such date, except
for such representations and warranties that speak as of a specific date.

 

(b)     Performance. The Company shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by it at
or prior to the Closing.

 

(c)     No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents.

 

(d)     Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a).

 

(e)     No Suspensions of Trading in Common Stock; Listing. The Common Stock
shall not have been suspended, as of the Closing Date, by NASDAQ from trading on
NASDAQ nor shall suspension by NASDAQ have been threatened, as of the Closing
Date, either (A) in writing or (B) by falling below the minimum listing
maintenance requirements of NASDAQ.

  

 
17

--------------------------------------------------------------------------------

 

 

(f)     Material Adverse Effect. No Material Adverse Effect shall have occurred
since the date of this Agreement.

 

(g)     Amendment to Shareholder Rights Plan. The Company shall have amended the
Shareholder Rights Plan to permit each of Purchaser and Spring Mountain Capital,
LP to “Beneficially Own” (as such term is defined in the Shareholder Rights
Plan) up to 37% of the outstanding Common Stock while continuing to be an
“Exempt Person” (as such term is defined in the Shareholder Rights Plan).

 

5.2     Conditions Precedent to the Obligations of the Company to Sell Preferred
Shares. The Company’s obligation to sell and issue the Preferred Shares at the
Closing is subject to the fulfillment, on or prior to the Closing Date, of the
following conditions, any of which may be waived by the Company:

 

(a)     Representations and Warranties. The representations and warranties made
by Purchaser in Section 3.2 hereof shall be true and correct in all material
respects (except for those representations and warranties that are qualified by
materiality, which shall be true and correct in all respects) as of the date
hereof and as of the Closing Date as though made on and as of such date, except
for representations and warranties that speak as of a specific date.

 

(b)     Performance. Purchaser shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by
Purchaser at or prior to the Closing Date.

 

(c)     No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents.

 

(d)     Purchaser Deliverables. Purchaser shall have delivered the Purchaser
Deliverables in accordance with Section 2.2(b).

 

Article 6:
MISCELLANEOUS

 

6.1     Fees and Expenses. The parties hereto shall be responsible for the
payment of all expenses incurred by them in connection with the preparation and
negotiation of the Transaction Documents and the consummation of the
transactions contemplated hereby, except that upon and subject to the Closing
the Company shall reimburse the Purchaser for reasonable legal fees in an amount
not to exceed thirteen thousand dollars ($13,000.00). The Company shall pay all
Transfer Agent fees, stamp taxes and other taxes and duties levied in connection
with the sale and issuance of the Preferred Shares to the Purchaser.

 

6.2     Entire Agreement. The Transaction Documents, together with the exhibits
and schedules thereto, contain the entire understanding of the parties with
respect to the subject matter hereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters.

  

 
18

--------------------------------------------------------------------------------

 

 

6.3     Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile (provided the sender
receives a machine-generated confirmation of successful transmission) at the
facsimile number specified in this Section prior to 5:00 p.m., Pacific time, on
a Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section on a day that is not a Trading Day or later than 5:00
p.m., Pacific time, on any Trading Day, (c) the Trading Day following the date
of mailing, if sent by U.S. nationally recognized overnight courier service with
next day delivery specified, or (d) upon actual receipt by the party to whom
such notice is required to be given. The address for such notices and
communications shall be as follows:

 



 

If to the Company:

Giga-tronics Incorporated
4650 Norris Canyon Road
San Ramon, CA 94583

Attn: John Regazzi

Email: jregazzi@gigatronics.com

   

With a copy to:

Bingham McCutchen LLP

Three Embarcadero Center

San Francisco, California 94111

Attention: Thomas G. Reddy

Telephone: (415) 393-2188

Fax: (415) 393-2286

Email: thomas.reddy@bingham.com

   

If to Purchaser

To the address set forth under Purchaser’s name on the signature page hereof

 



 

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

 

6.4     Amendments; Waivers; No Additional Consideration. No amendment or waiver
of any provision of this Agreement will be effective with respect to any party
unless made in writing and signed by an officer or a duly authorized
representative of such party.

 

6.5     Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. This Agreement shall be construed as if drafted
jointly by the parties, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provisions
of this Agreement or any of the Transaction Documents.

 

6.6     Successors and Assigns. The provisions of this Agreement shall inure to
the benefit of and be binding upon the parties and their successors and
permitted assigns. Any Purchaser may assign its rights hereunder in whole or in
part to any Person to whom Purchaser assigns or transfers any Preferred Shares
in compliance with the Transaction Documents and applicable law; provided, that
such transferee shall agree in writing to be bound, with respect to the
transferred Preferred Shares, by the terms and conditions of this Agreement that
apply to the “Purchaser”.

  

 
19

--------------------------------------------------------------------------------

 

 

6.7     No Third-Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective successors and permitted assigns and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person.

 

6.8     Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of California applicable to contracts made
and to be performed entirely within such State. Each party agrees that all
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement and any other Transaction Documents
(whether brought against a party hereto or its respective Affiliates, employees
or agents) may be commenced on a non-exclusive basis in the California Courts.

 

6.9     Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that the parties need not sign
the same counterpart. In the event that any signature is delivered by facsimile
transmission, or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile signature page were an original thereof.

 

6.10     Severability. If any provision of this Agreement is held to be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

6.11     Termination. This Agreement may be terminated and the sale and purchase
of the Preferred Shares abandoned at any time prior to the Closing by either the
Company or any Purchaser (with respect to itself only) upon written notice to
the other, if the Closing has not been consummated on or prior to 5:00 p.m.,
Pacific time, on the Outside Date; provided, however, that the right to
terminate this Agreement under this Section 6.11 shall not be available to any
Person whose failure to comply with its obligations under this Agreement has
been the cause of or resulted in the failure of the Closing to occur on or
before such time. Nothing in this Section 6.11 shall be deemed to release any
party from any liability for any breach by such party of the terms and
provisions of this Agreement or the other Transaction Documents or to impair the
right of any party to compel specific performance by any other party of its
obligations under this Agreement or the other Transaction Documents.

  

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

  

 
20

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Giga-tronics Incorporated

 

By:       /s/ John Regazzi                                          
Name: John Regazzi
Title: President and Chief Executive Officer

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGE OF PURCHASER FOLLOWS]

 

 

 

 


--------------------------------------------------------------------------------

 

 

PURCHASER:

 

Alara Capital AVI II, LLC, a Delaware limited liability company

 

By:      /s/  Darren C. Wallis                                    

Name:  Darren C. Wallis

Title: Managing Member

 

Aggregate Purchase Price (Subscription Amount): $858,171.08 and surrender of
Previous Warrant

Number of Preferred Shares to be Acquired:
5,111.86.

 

 

Number of Warrants to be Acquired: Warrants to acquire 1,017,405 shares of
Common Stock

 

Address for Notice:

Alara Capital AVI II, LLC
c/o Active Value Investors, LLC

Parkview Tower
1150 First Ave, Suite 450
King of Prussia, PA 19406

 

Telephone No.: (610) 310-9419
E-mail Address: dwallis@activevalueinvestors.com

Attention: Darren C. Wallis, Managing Member

 

 

Delivery Instructions:

(if different than above)

 

c/o _______________________________

Street: ____________________________

City/State/Zip: ______________________

Attention: __________________________

Telephone No.: ______________________

 

 

 

 
[Signature Page to Securities Purchase Agreement]

--------------------------------------------------------------------------------

 

 

EXHIBITS

 

A-1:     Form of Warrant (January 2016 Expiration)

A-2:     Form of Warrant (August 7, 2015 Expiration)

B:         Certificate of Determination

C:         Form of Investor Rights Agreement

D:         Form of Secretary’s Certificate

E:         Form of Officer’s Certificate

  

 


--------------------------------------------------------------------------------

 

 

Exhibit A-1

 

 

Form of Warrant (January 2016 Expiration)


 

 


--------------------------------------------------------------------------------

 

 

WARRANT TO PURCHASE COMMON STOCK

 

 

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR SECURITIES LAWS OF ANY STATE AND MAY NOT
BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO A REGISTRATION
STATEMENT RELATING THERETO IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR
SUCH LAWS.

 

Warrant To Purchase
511,186 Shares of Common Stock of
GIGA-TRONICS INCORPORATED

 

Issue Date: July __, 2013

 

1.     Definitions. Unless the context otherwise requires, when used herein the
following terms shall have the meanings indicated.

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act; provided, however, that
notwithstanding the foregoing, as used herein, no Purchaser shall be deemed an
Affiliate of the Company or any Subsidiary, and none of the Company and its
Subsidiaries shall be deemed an Affiliate of any Purchaser.

 

“Articles of Incorporation” means, with respect to any Person, its certificate
or articles of incorporation, articles of association, or similar organizational
document.

 

“Board” means the board of directors of the Company, including any duly
authorized committee thereof.

 

“Business Combination” means a merger, consolidation, statutory share exchange
or similar transaction that requires the approval of the Company’s shareholders.

 

“business day” means any day except Saturday, Sunday and any day on which
banking institutions in the State of California generally are authorized or
required by law or other governmental actions to close.

 

“Capital Stock” means (A) with respect to any Person that is a corporation or
company, any and all shares, interests, participations or other equivalents
(however designated) of capital or capital stock of such Person and (B) with
respect to any Person that is not a corporation or company, any and all
partnership or other equity interests of such Person.

 

“Common Stock” means the Company’s common stock, no par value.

 

“Company” means Giga-tronics Incorporated, a California corporation.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

 

“Exercise Price” means $1.43 per share, subject to adjustment as provided
herein.

  

 
1

--------------------------------------------------------------------------------

 

 

“Expiration Time” means 5:00 p.m., Pacific time on January [__], 2016.

 

“Fair Market Value” means, with respect to any security or other property, the
fair market value of such security or other property as determined by the Board,
acting in good faith.

 

“Holder” has the meaning set forth in Section 2.

 

“Issue Date” means the date identified as the issue date on the first page of
this Warrant.

 

“Market Price” means, with respect to a particular security, on any given day,
the last reported sale price regular way or, in case no such reported sale takes
place on such day, the average of the last closing bid and ask prices regular
way, in either case on the principal national securities exchange on which the
applicable securities are listed or admitted to trading, or if not listed or
admitted to trading on any national securities exchange, the last quoted bid
price for the Common Stock in the over-the-counter market as reported by Pink
Sheets LLC or similar organization. “Market Price” shall be determined without
reference to after hours or extended hours trading. If such security is not
listed and traded in a manner that the quotations referred to above are
available for the period required hereunder, the Market Price per share of
Common Stock shall be deemed to be the Fair Market Value per share of such
security. For the purposes of determining the Market Price of the Common Stock
on the "trading day" preceding, on or following the occurrence of an event, (i)
that trading day shall be deemed to commence immediately after the regular
scheduled closing time of trading on the Nasdaq Stock Market or, if trading is
closed at an earlier time, such earlier time and (ii) that trading day shall end
at the next regular scheduled closing time, or if trading is closed at an
earlier time, such earlier time (for the avoidance of doubt, and as an example,
if the Market Price is to be determined as of the last trading day preceding a
specified event and the closing time of trading on a particular day is 4:00 p.m.
and the specified event occurs at 5:00 p.m. on that day, the Market Price would
be determined by reference to such 4:00 p.m. closing price).

 

“Person” has the meaning given to it in Section 3(a)(9) of the Exchange Act and
as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act.

 

“Pro Rata Repurchases” means any purchase of shares of Common Stock by the
Company or any Affiliate thereof pursuant to (A) any tender offer or exchange
offer subject to Section 12(e) or 14(e) of the Exchange Act or Regulation 14E
promulgated thereunder or (B) any other offer available to substantially all
holders of Common Stock, in the case of both (A) or (B), whether for cash,
shares of Capital Stock of the Company, other securities of the Company,
evidences of indebtedness of the Company or any other Person or any other
property (including, without limitation, shares of Capital Stock, other
securities or evidences of indebtedness of a subsidiary), or any combination
thereof, effected while this Warrant is outstanding. The “Effective Date” of a
Pro Rata Repurchase shall mean the date of acceptance of shares for purchase or
exchange by the Company under any tender or exchange offer which is a Pro Rata
Repurchase or the date of purchase with respect to any Pro Rata Repurchase that
is not a tender or exchange offer.

 

“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

 

“Securities Purchase Agreement” means that Securities Purchase Agreement dated
as of June __, 2013, by and among the Company and the Holder.

 

“Shares” means the shares of the Company’s Common Stock that may be acquired
under this Warrant.

  

 
2

--------------------------------------------------------------------------------

 

 

“trading day” means (A) if the shares of Common Stock are not traded on any
national or regional securities exchange or association or over-the-counter
market, a business day or (B) if the shares of Common Stock are traded on any
national or regional securities exchange or association or over-the-counter
market, a business day on which such relevant exchange or quotation system is
scheduled to be open for business and on which the shares of Common Stock (i)
are not suspended from trading on any national or regional securities exchange
or association or over-the-counter market for any period or periods aggregating
one half hour or longer; and (ii) have traded at least once on the national or
regional securities exchange or association or over-the-counter market that is
the primary market for the trading of the shares of Common Stock.

 

“Warrant” means this amended and restated warrant, which has been modified as of
the date hereof in accordance with the Explanatory Note included on the first
page of this Warrant.

 

2.     Number of Shares; Exercise Price. This certifies that, for value
received, Alara Capital AVI II, LLC, a Delaware limited liability company, or
its permitted assigns (the “Holder”) is entitled, upon the terms and subject to
the conditions hereinafter set forth, to acquire from the Company, in whole or
in part, up to an aggregate of 511,186 shares of Common Stock, at a purchase
price per share of Common Stock equal to the Exercise Price. The number of
Shares and the Exercise Price are subject to adjustment as provided herein, and
all references to “Common Stock,” “Shares” and “Exercise Price” herein shall be
deemed to include any such adjustment or series of adjustments.

 

3.     Exercise of Warrant; Term.

 

(A)     Subject to Section 2, the right to purchase the Shares represented by
this Warrant is exercisable, in whole or in part by the Holder, at any time or
from time to time, but in no event later than the Expiration Time, by (A) the
surrender of this Warrant and Notice of Exercise annexed hereto, duly completed
and executed on behalf of the Holder, at the principal executive office of the
Company located at the address set forth in Section 19(a) hereto (or such other
office or agency of the Company in the United States as it may designate by
notice in writing to the Holder at the address of the Holder appearing on the
books of the Company), and (B) payment of the Exercise Price for the Shares
thereby purchased by tendering in cash or by wire transfer of immediately
available funds to an account designated by the Company. If the Holder does not
exercise this Warrant in its entirety, the Holder will be entitled to receive
from the Company within a reasonable time, and in any event not exceeding three
business days, a new warrant in substantially identical form for the purchase of
that number of Shares equal to the difference between the number of Shares
subject to this Warrant and the number of Shares as to which this Warrant is so
exercised.

 

(B)     If at any time until the Expiration Time, there is no effective
registration statement under the Securities Act of 1933, as amended, or no
current prospectus covering the resale of the Shares, then, this Warrant may be
exercised at such time by means of a “cashless exercise,” whereupon the
surrender of this Warrant and Notice of Exercise annexed hereto, duly completed
and executed on behalf of the Holder, at the principal executive office of the
Company located at the address set forth in Section 19(a) hereto (or such other
office or agency of the Company in the United States as it may designate by
notice in writing to the Holder at the address of the Holder appearing on the
books of the Company), the Company will issue the number of Shares equal to the
quotient obtained by dividing [(A-B) (X)] by (A), where:

 

(A) = Market Price of the Common Stock on the last trading day preceding the
date of exercise;

 

(B) = the Exercise Price; and

 

(X) = the number of Shares for which this Warrant is being exercised.

  

 
3

--------------------------------------------------------------------------------

 

 

(C)     To the extent permitted by applicable laws and regulations, the
Company’s obligations to issue and deliver Shares in accordance with the terms
hereof are absolute and unconditional, irrespective of any action or inaction by
the Holder to enforce the same, any waiver or consent with respect to any
provision hereof, the recovery of any judgment against any person or entity or
any action to enforce the same, or any setoff, counterclaim, recoupment,
limitation or termination, or any breach or alleged breach by the Holder or any
other person or entity of any obligation to the Company or any violation or
alleged violation of law by the Holder or any other person or entity, and
irrespective of any other circumstance which might otherwise limit such
obligation of the Company to the Holder in connection with the issuance of
Shares. Nothing herein shall limit a Holder’s right to pursue any other remedies
available to it hereunder, at law or in equity including, without limitation, a
decree of specific performance and/or injunctive relief with respect to the
Company’s failure to timely deliver certificates representing Shares upon
exercise of this Warrant as required pursuant to the terms hereof.

 

4.      Issuance of Shares; Authorization. Certificates for Shares issued upon
exercise of this Warrant will be issued in the name of Holder or and will be
delivered to Holder or such named Person or Persons within a reasonable time
after the date on which this Warrant has been duly exercised in accordance with
the terms of this Warrant. The Company hereby represents and warrants that any
Shares issued upon the exercise of this Warrant in accordance with the
provisions of Section 3 will be duly and validly authorized and issued, fully
paid and nonassessable and free from all taxes, liens and charges (other than
liens or charges created by the Holder, income and franchise taxes incurred in
connection with the exercise of the Warrant or taxes in respect of any transfer
occurring contemporaneously therewith). The Company agrees that the Shares so
issued will be deemed to have been issued to the Holder as of the close of
business on the date on which this Warrant and payment of the Exercise Price are
delivered to the Company in accordance with the terms of this Warrant,
notwithstanding that the stock transfer books of the Company may then be closed
or certificates representing such Shares may not be actually delivered on such
date. The Company will at all times reserve and keep available, out of its
authorized but unissued Common Stock, solely for the purpose of providing for
the exercise of this Warrant, the aggregate number of shares of Common Stock
then issuable upon exercise of this Warrant at any time. The Company will use
reasonable best efforts to ensure that the Shares may be issued without
violation of any applicable law or regulation or of any requirement of any
securities exchange on which the Shares are listed or traded, if any. Upon
agreement of the Company and Holder, in lieu of issuing certificates evidencing
Shares, the Company shall cause its transfer agent to issue such Shares in
book-entry form.

 

5.      No Fractional Shares or Scrip. No fractional Shares or scrip
representing fractional Shares shall be issued upon any exercise of this
Warrant. In lieu of any fractional Share to which the Holder would otherwise be
entitled, the Holder shall be entitled to receive a cash payment equal to the
Market Price of the Common Stock on the last trading day preceding the date of
exercise less the pro-rated Exercise Price for such fractional share.

 

6.      No Rights as Shareholder. This Warrant does not entitle the Holder to
any voting rights or other rights as a shareholder of the Company prior to the
date of exercise hereof.

 

7.      Charges, Taxes and Expenses. Issuance of certificates for Shares to the
Holder upon the exercise of this Warrant shall be made without charge to the
Holder for any issue or transfer tax or other incidental expense in respect of
the issuance of such certificates, all of which taxes and expenses shall be paid
by the Company.

 

8.      Transfer/Assignment. This Warrant and all rights hereunder are
transferable, in whole or in part, upon the books of the Company by the
registered holder hereof in person or by duly authorized attorney to any
Affiliate of such registered holder, and a new warrant shall be made and
delivered by the Company, of the same tenor and date as this Warrant but
registered in the name of one or more transferees, upon surrender of this
Warrant, duly endorsed, to the office or agency of the Company described in
Section 3. All expenses (other than stock transfer taxes) and other charges
payable in connection with the preparation, execution and delivery of the new
warrants pursuant to this Section 8 shall be paid by the Company.

  

 
4

--------------------------------------------------------------------------------

 

 

9.      Exchange and Registry of Warrant. This Warrant is exchangeable, upon the
surrender hereof by the Holder to the Company, for a new warrant or warrants of
like tenor and representing the right to purchase the same aggregate number of
Shares. The Company shall maintain a registry showing the name and address of
the Holder as the registered holder of this Warrant. This Warrant may be
surrendered for exchange or exercise in accordance with its terms, at the office
of the Company, and the Company shall be entitled to rely in all respects, prior
to written notice to the contrary, upon such registry.

 

10.      Loss, Theft, Destruction or Mutilation of Warrant. Upon receipt by the
Company of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and in the case of any such loss,
theft or destruction, upon receipt of a bond, indemnity or security reasonably
satisfactory to the Company, or, in the case of any such mutilation, upon
surrender and cancellation of this Warrant, the Company shall make and deliver,
in lieu of such lost, stolen, destroyed or mutilated Warrant, a new Warrant of
like tenor and representing the right to purchase the same aggregate number of
Shares as provided for in such lost, stolen, destroyed or mutilated Warrant.

 

11.      Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a business day, then such action may be taken or such right may be
exercised on the next succeeding day that is a business day.

 

12.      Adjustments and Other Rights. The Exercise Price and the number of
Shares issuable upon exercise of this Warrant shall be subject to adjustment
from time to time as follows; provided, that if more than one subsection of this
Section 12 is applicable to a single event, the subsection shall be applied that
produces the largest adjustment and no single event shall cause an adjustment
under more than one subsection of this Section 12 so as to result in
duplication:

 

(A)     Stock Splits, Subdivisions, Reclassifications or Combinations. If the
Company shall (i) declare and pay a dividend or make a distribution on its
Common Stock in shares of Common Stock, (ii) subdivide or reclassify the
outstanding shares of Common Stock into a greater number of shares, or (iii)
combine or reclassify the outstanding shares of Common Stock into a smaller
number of shares, then, in each such case, the number of Shares issuable upon
exercise of this Warrant at the time of the record date for such dividend or
distribution or the effective date of such subdivision, combination or
reclassification shall be proportionately adjusted so that the Holder after such
date shall be entitled to purchase the number of shares of Common Stock which
such Holder would have owned or been entitled to receive in respect of the
shares of Common Stock subject to this Warrant after such date had this Warrant
been exercised immediately prior to such date. In such event, the Exercise Price
in effect at the time of the record date for such dividend or distribution or
the effective date of such subdivision, combination or reclassification shall be
adjusted to the number obtained by dividing (x) the product of (1) the number of
Shares issuable upon the exercise of this Warrant before such adjustment and (2)
the Exercise Price in effect immediately prior to the record or effective date,
as the case may be, for the dividend, distribution, subdivision, combination or
reclassification giving rise to this adjustment by (y) the new number of Shares
issuable upon exercise of the Warrant determined pursuant to the immediately
preceding sentence.

 

(B)      Certain Repurchases of Common Stock. If the Company effects a Pro Rata
Repurchase of Common Stock, then, in each such case, the Exercise Price shall be
reduced to the price determined by multiplying the Exercise Price in effect
immediately prior to the Effective Date of such Pro Rata Repurchase by a
fraction of which the numerator shall be (i) the product of (x) the number of
shares of Common Stock outstanding immediately before such Pro Rata Repurchase
and (y) the Market Price of a share of Common Stock on the trading day
immediately preceding the first public announcement by the Company or any of its
Affiliates of the intent to effect such Pro Rata Repurchase, minus (ii) the
aggregate purchase price of the Pro Rata Repurchase, and of which the
denominator shall be the product of (i) the number of shares of Common Stock
outstanding immediately prior to such Pro Rata Repurchase minus the number of
shares of Common Stock so repurchased and (ii) the Market Price per share of
Common Stock on the trading day immediately preceding the first public
announcement by the Company or any of its Affiliates of the intent to effect
such Pro Rata Repurchase. In such event, the number of shares of Common Stock
issuable upon the exercise of this Warrant shall be increased to the number
obtained by dividing (x) the product of (1) the number of Shares issuable upon
the exercise of this Warrant before such adjustment, and (2) the Exercise Price
in effect immediately prior to the Pro Rata Repurchase giving rise to this
adjustment by (y) the new Exercise Price determined in accordance with the
immediately preceding sentence. Notwithstanding anything in this Section 12(B)
to the contrary, in no event shall any adjustment be made pursuant to this
Section 12(B) which would result in an increase to the Exercise Price or a
decrease in the number of Shares issuable upon exercise of this Warrant.

  

 
5

--------------------------------------------------------------------------------

 

 

(C)     Business Combinations. In the event of any Business Combination or
reclassification of Common Stock (other than a reclassification of Common Stock
referred to in Section 12(A)), then, in each such case, the Holder’s right to
receive Shares upon exercise of this Warrant shall be converted into the right
to receive upon exercise of this Warrant the number of shares of stock or other
securities or property (including cash) which the Common Stock issuable (at the
time of such Business Combination or reclassification) upon exercise of this
Warrant immediately prior to such Business Combination or reclassification would
have been entitled to receive upon consummation of such Business Combination or
reclassification; and in each such case, if necessary, the provisions set forth
herein with respect to the rights and interests thereafter of the Holder shall
be appropriately adjusted so as to be applicable, as nearly as may reasonably
be, to the Holder’s right to exercise this Warrant in exchange for any shares of
stock or other securities or property pursuant to this paragraph. In determining
the kind and amount of stock, securities or the property receivable upon
exercise of this Warrant following the consummation of such Business
Combination, if the holders of Common Stock have the right to elect the kind or
amount of consideration receivable upon consummation of such Business
Combination, then the consideration that the Holder shall be entitled to receive
upon exercise shall be deemed to be the types and amounts of consideration
received by the majority of all holders of the shares of Common Stock that
affirmatively make an election (or of all such holders if none make an
election).

 

(D)     Rounding of Calculations; Minimum Adjustments. All calculations under
this Section 12 shall be made to the nearest one-tenth (1/10th) of a cent or to
the nearest one-hundredth (1/100th) of a share, as the case may be. Any
provision of this Section 12 to the contrary notwithstanding, no adjustment in
the Exercise Price or the number of Shares into which this Warrant is
exercisable shall be made if the amount of such adjustment would be less than
$0.01 or one-tenth (1/10th) of a share of Common Stock, but any such amount
shall be carried forward and an adjustment with respect thereto shall be made at
the time of and together with any subsequent adjustment which, together with
such amount and any other amount or amounts so carried forward, shall aggregate
$0.01 or 1/10th of a share of Common Stock, or more.

 

(E)     Timing of Issuance of Additional Common Stock Upon Certain Adjustments.
In any case in which the provisions of this Section 12 shall require that an
adjustment shall become effective immediately after a record date for an event,
the Company may defer until the occurrence of such event (i) issuing to the
Holder of this Warrant exercised after such record date and before the
occurrence of such event the additional shares of Common Stock issuable upon
such exercise by reason of the adjustment required by such event over and above
the shares of Common Stock issuable upon such exercise before giving effect to
such adjustment and (ii) paying to such Holder any amount of cash in lieu of a
fractional share of Common Stock; provided, however, that the Company upon
request shall deliver to such Holder a due bill or other appropriate instrument
evidencing such Holder’s right to receive such additional shares, and such cash,
upon the occurrence of the event requiring such adjustment.

  

 
6

--------------------------------------------------------------------------------

 

 

(F)      Other Events. For so long as the Holder holds this Warrant or any
portion thereof, if any event occurs as to which the provisions of this Section
12 are not strictly applicable or, if strictly applicable, would not, in the
good faith judgment of the Board, fairly and adequately protect the purchase
rights of the Warrants in accordance with the essential intent and principles of
such provisions, then the Board shall make such adjustments in the application
of such provisions, in accordance with such essential intent and principles, as
shall be reasonably necessary, in the good faith opinion of the Board, to
protect such purchase rights as aforesaid. The Exercise Price or the number of
Shares into which this Warrant is exercisable shall not be adjusted in the event
of a change in the par value of the Common Stock or a change in the jurisdiction
of incorporation of the Company.

 

(G)     Statement Regarding Adjustments. Whenever the Exercise Price or the
number of Shares into which this Warrant is exercisable shall be adjusted as
provided in Section 12, the Company shall forthwith file at the principal office
of the Company a statement showing in reasonable detail the facts requiring such
adjustment and the Exercise Price that shall be in effect and the number of
Shares into which this Warrant shall be exercisable after such adjustment, and
the Company shall also cause a copy of such statement to be sent by mail, first
class postage prepaid, to each Holder at the address appearing in the Company’s
records.

 

(H)      Notice of Adjustment Event. In the event that the Company shall propose
to take any action of the type described in this Section 12 (but only if the
action of the type described in this Section 12 would result in an adjustment in
the Exercise Price or the number of Shares into which this Warrant is
exercisable or a change in the type of securities or property to be delivered
upon exercise of this Warrant), the Company shall give notice to the Holder, in
the manner set forth in Section 12(G), which notice shall specify the record
date, if any, with respect to any such action and the approximate date on which
such action is to take place. Such notice shall also set forth the facts with
respect thereto as shall be reasonably necessary to indicate the effect on the
Exercise Price and the number, kind or class of shares or other securities or
property which shall be deliverable upon exercise of this Warrant. In the case
of any action which would require the fixing of a record date, such notice shall
be given at least 10 days prior to the date so fixed, and in case of all other
action, such notice shall be given at least 15 days prior to the taking of such
proposed action. Failure to give such notice, or any defect therein, shall not
affect the legality or validity of any such action.

 

(I)     Proceedings Prior to Any Action Requiring Adjustment. As a condition
precedent to the taking of any action which would require an adjustment pursuant
to this Section 12, the Company shall take any action which may be necessary,
including obtaining regulatory and other applicable national securities exchange
or shareholder approvals or exemptions, in order that the Company may thereafter
validly and legally issue as fully paid and nonassessable all shares of Common
Stock that the Holder is entitled to receive upon exercise of this Warrant
pursuant to this Section 12.

 

(J)     Adjustment Rules. Any adjustments pursuant to this Section 12 shall be
made successively whenever an event referred to herein shall occur.

 

13.      No Impairment. The Company will not, by amendment of its Articles of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Company, but will at all times in good
faith assist in the carrying out of all the provisions of this Warrant and in
taking of all such action as may be necessary or appropriate in order to protect
the rights of the Holder.

 

14.      Governing Law. This Warrant will be governed by and construed in
accordance with the law of the State of California applicable to contracts made
and to be performed entirely within such State. Each of the Company and the
Holder agrees (a) to submit to the exclusive jurisdiction and venue of the state
and federal courts in the State of California for any civil action, suit or
proceeding arising out of or relating to this Warrant or the transactions
contemplated hereby, and (b) that notice may be served upon the Company at the
address in Section 18 below and upon the Holder at the address for the Holder
set forth in the registry maintained by the Company pursuant to Section 9
hereof. To the extent permitted by applicable law, each of the Company and the
Holder hereby unconditionally waives trial by jury in any civil legal action or
proceeding relating to the Warrant or the transactions contemplated hereby or
thereby.

  

 
7

--------------------------------------------------------------------------------

 

 

15.      Binding Effect. This Warrant shall be binding upon any successors or
assigns of the Company.

 

16.      Amendments. This Warrant may be amended and the observance of any term
of this Warrant may be waived only with the written consent of the Company and
the Holder.

 

17.      Prohibited Actions. The Company agrees that it will not take any action
which would entitle the Holder to an adjustment of the Exercise Price if the
total number of shares of Common Stock issuable after such action upon exercise
of this Warrant, together with all shares of Common Stock then outstanding and
all shares of Common Stock then issuable upon the exercise of all outstanding
options, warrants, conversion and other rights, would exceed the total number of
shares of Common Stock then authorized by its Articles of Incorporation.

 

18.      Notices. All notices and other communications from the Company to the
Holder, or vice versa, shall be deemed delivered and effective when given
personally or mailed by first-class registered or certified mail, postage
prepaid, (or on the first business day after transmission by facsimile) be, in
writing by the Company or such Holder from time to time as follows:

 

(a)  if to the Company, at:

 

Giga-tronics Incorporated
4650 Norris Canyon Road
San Ramon, California 94583
Attn: John Regazzi, President and Chief Executive Officer

 

(b)  if to Holder, at the addressed indicated below Holder’s signature.

 

or to such other representative or at such other address of a party as such
party hereto may furnish to the other parties in writing in accordance with this
Section 10.

 

19.      Entire Agreement. This Warrant and the form attached hereto and the
Securities Purchase Agreement contain the entire agreement between the parties
with respect to the subject matter hereof and supersede all prior and
contemporaneous arrangements or undertakings with respect thereto.

 

[Remainder of page intentionally left blank]

  

 
8

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by a
duly authorized officer as of the Issue Date set forth above.

 



“COMPANY”

 

GIGA-TRONICS INCORPORATED

 

 

By: ______________________________

Name: John Regazzi

Title:  President and Chief Executive Officer

 



 



“HOLDER”

 

ALARA CAPITAL AVI II, LLC, a Delaware limited liability company

 

 

By: ______________________________

Name: Darren C. Wallis

Title:   Managing Member

Holder’s Address for Notice:

 

Parkview Tower

1150 First Ave, Suite 600
King of Prussia, PA 19406

   



 

 
9

--------------------------------------------------------------------------------

 

 

[Form of Notice of Exercise]

 

Date: _________

 

TO: Giga-tronics Incorporated 

 

RE: Election to Purchase Common Stock

 

The undersigned, pursuant to the provisions set forth in the attached Warrant,
hereby agrees to subscribe for and purchase the number of shares of the Common
Stock set forth below covered by such Warrant. The undersigned, in accordance
with Section 3 of the Warrant, hereby agrees to pay the aggregate Exercise Price
for such shares of Common Stock in the manner set forth below. A new warrant
evidencing the remaining shares of Common Stock covered by such Warrant, but not
yet subscribed for and purchased, if any, should be issued in the name set forth
below.

 

Number of Shares of Common
Stock                                                                        
                    

 

Method of Payment of Exercise
Price:                                                                  
                       

 

Aggregate Exercise
Price:                                                                          

 

Holder:                                                      
                    

 

By:                                                                   
              

 

Name:                                                         
                  

 

Title:                                                               
              

  

 
10

--------------------------------------------------------------------------------

 

 

Exhibit A-2

 

 

Form of Warrant (August 7, 2015 Expiration)

 

 

 
11

--------------------------------------------------------------------------------

 

 

 

WARRANT TO PURCHASE COMMON STOCK

 

 

 

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR SECURITIES LAWS OF ANY STATE AND MAY NOT
BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO A REGISTRATION
STATEMENT RELATING THERETO IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR
SUCH LAWS.

 



 

Explanatory Note. This Warrant To Purchase Common Stock (the “Warrant”)
replaces, and was issued as partial consider for the exchange, surrender and
cancelation of, that warrant to purchase 506,219 shares of Common Stock of the
Company issued to Holder on February 25, 2013.

  



 

 

 

Warrant To Purchase
506,219 Shares of Common Stock of
GIGA-TRONICS INCORPORATED

 

Issue Date: July __, 2013

 

1.     Definitions. Unless the context otherwise requires, when used herein the
following terms shall have the meanings indicated.

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act; provided, however, that
notwithstanding the foregoing, as used herein, no Purchaser shall be deemed an
Affiliate of the Company or any Subsidiary, and none of the Company and its
Subsidiaries shall be deemed an Affiliate of any Purchaser.

 

“Articles of Incorporation” means, with respect to any Person, its certificate
or articles of incorporation, articles of association, or similar organizational
document.

 

“Board” means the board of directors of the Company, including any duly
authorized committee thereof.

 

“Business Combination” means a merger, consolidation, statutory share exchange
or similar transaction that requires the approval of the Company’s shareholders.

 

“business day” means any day except Saturday, Sunday and any day on which
banking institutions in the State of California generally are authorized or
required by law or other governmental actions to close.

 

“Capital Stock” means (A) with respect to any Person that is a corporation or
company, any and all shares, interests, participations or other equivalents
(however designated) of capital or capital stock of such Person and (B) with
respect to any Person that is not a corporation or company, any and all
partnership or other equity interests of such Person.

 

“Common Stock” means the Company’s common stock, no par value.

 

“Company” means Giga-tronics Incorporated, a California corporation.

  

 
12

--------------------------------------------------------------------------------

 

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

 

“Exercise Price” means $1.43 per share, subject to adjustment as provided
herein.

 

“Expiration Time” means 5:00 p.m., Pacific time on August 7, 2015.

 

“Fair Market Value” means, with respect to any security or other property, the
fair market value of such security or other property as determined by the Board,
acting in good faith.

 

“Holder” has the meaning set forth in Section 2.

 

“Issue Date” means the date identified as the issue date on the first page of
this Warrant.

 

“Market Price” means, with respect to a particular security, on any given day,
the last reported sale price regular way or, in case no such reported sale takes
place on such day, the average of the last closing bid and ask prices regular
way, in either case on the principal national securities exchange on which the
applicable securities are listed or admitted to trading, or if not listed or
admitted to trading on any national securities exchange, the last quoted bid
price for the Common Stock in the over-the-counter market as reported by Pink
Sheets LLC or similar organization. “Market Price” shall be determined without
reference to after hours or extended hours trading. If such security is not
listed and traded in a manner that the quotations referred to above are
available for the period required hereunder, the Market Price per share of
Common Stock shall be deemed to be the Fair Market Value per share of such
security. For the purposes of determining the Market Price of the Common Stock
on the "trading day" preceding, on or following the occurrence of an event, (i)
that trading day shall be deemed to commence immediately after the regular
scheduled closing time of trading on the Nasdaq Stock Market or, if trading is
closed at an earlier time, such earlier time and (ii) that trading day shall end
at the next regular scheduled closing time, or if trading is closed at an
earlier time, such earlier time (for the avoidance of doubt, and as an example,
if the Market Price is to be determined as of the last trading day preceding a
specified event and the closing time of trading on a particular day is 4:00 p.m.
and the specified event occurs at 5:00 p.m. on that day, the Market Price would
be determined by reference to such 4:00 p.m. closing price).

 

“Person” has the meaning given to it in Section 3(a)(9) of the Exchange Act and
as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act.

 

“Pro Rata Repurchases” means any purchase of shares of Common Stock by the
Company or any Affiliate thereof pursuant to (A) any tender offer or exchange
offer subject to Section 12(e) or 14(e) of the Exchange Act or Regulation 14E
promulgated thereunder or (B) any other offer available to substantially all
holders of Common Stock, in the case of both (A) or (B), whether for cash,
shares of Capital Stock of the Company, other securities of the Company,
evidences of indebtedness of the Company or any other Person or any other
property (including, without limitation, shares of Capital Stock, other
securities or evidences of indebtedness of a subsidiary), or any combination
thereof, effected while this Warrant is outstanding. The “Effective Date” of a
Pro Rata Repurchase shall mean the date of acceptance of shares for purchase or
exchange by the Company under any tender or exchange offer which is a Pro Rata
Repurchase or the date of purchase with respect to any Pro Rata Repurchase that
is not a tender or exchange offer.

 

“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

 

“Securities Purchase Agreement” means that Securities Purchase Agreement dated
as of June 27, 2013, by and among the Company and the Holder.

  

 
13

--------------------------------------------------------------------------------

 

 

“Shares” means the shares of the Company’s Common Stock that may be acquired
under this Warrant.

 

“trading day” means (A) if the shares of Common Stock are not traded on any
national or regional securities exchange or association or over-the-counter
market, a business day or (B) if the shares of Common Stock are traded on any
national or regional securities exchange or association or over-the-counter
market, a business day on which such relevant exchange or quotation system is
scheduled to be open for business and on which the shares of Common Stock (i)
are not suspended from trading on any national or regional securities exchange
or association or over-the-counter market for any period or periods aggregating
one half hour or longer; and (ii) have traded at least once on the national or
regional securities exchange or association or over-the-counter market that is
the primary market for the trading of the shares of Common Stock.

 

“Warrant” means this amended and restated warrant, which has been modified as of
the date hereof in accordance with the Explanatory Note included on the first
page of this Warrant.

 

2.     Number of Shares; Exercise Price. This certifies that, for value
received, Alara Capital AVI II, LLC, a Delaware limited liability company, or
its permitted assigns (the “Holder”) is entitled, upon the terms and subject to
the conditions hereinafter set forth, to acquire from the Company, in whole or
in part, up to an aggregate of 506,219 shares of Common Stock, at a purchase
price per share of Common Stock equal to the Exercise Price. The number of
Shares and the Exercise Price are subject to adjustment as provided herein, and
all references to “Common Stock,” “Shares” and “Exercise Price” herein shall be
deemed to include any such adjustment or series of adjustments.

 

3.     Exercise of Warrant; Term.

 

(A)     Subject to Section 2, the right to purchase the Shares represented by
this Warrant is exercisable, in whole or in part by the Holder, at any time or
from time to time, but in no event later than the Expiration Time, by (A) the
surrender of this Warrant and Notice of Exercise annexed hereto, duly completed
and executed on behalf of the Holder, at the principal executive office of the
Company located at the address set forth in Section 19(a) hereto (or such other
office or agency of the Company in the United States as it may designate by
notice in writing to the Holder at the address of the Holder appearing on the
books of the Company), and (B) payment of the Exercise Price for the Shares
thereby purchased by tendering in cash or by wire transfer of immediately
available funds to an account designated by the Company. If the Holder does not
exercise this Warrant in its entirety, the Holder will be entitled to receive
from the Company within a reasonable time, and in any event not exceeding three
business days, a new warrant in substantially identical form for the purchase of
that number of Shares equal to the difference between the number of Shares
subject to this Warrant and the number of Shares as to which this Warrant is so
exercised.

 

(B)     If at any time until the Expiration Time, there is no effective
registration statement under the Securities Act of 1933, as amended, or no
current prospectus covering the resale of the Shares, then, this Warrant may be
exercised at such time by means of a “cashless exercise,” whereupon the
surrender of this Warrant and Notice of Exercise annexed hereto, duly completed
and executed on behalf of the Holder, at the principal executive office of the
Company located at the address set forth in Section 19(a) hereto (or such other
office or agency of the Company in the United States as it may designate by
notice in writing to the Holder at the address of the Holder appearing on the
books of the Company), the Company will issue the number of Shares equal to the
quotient obtained by dividing [(A-B) (X)] by (A), where:

 

(A) = Market Price of the Common Stock on the last trading day preceding the
date of exercise;

  

 
14

--------------------------------------------------------------------------------

 

 

(B) = the Exercise Price; and

 

(X) = the number of Shares for which this Warrant is being exercised.

 

(C)     To the extent permitted by applicable laws and regulations, the
Company’s obligations to issue and deliver Shares in accordance with the terms
hereof are absolute and unconditional, irrespective of any action or inaction by
the Holder to enforce the same, any waiver or consent with respect to any
provision hereof, the recovery of any judgment against any person or entity or
any action to enforce the same, or any setoff, counterclaim, recoupment,
limitation or termination, or any breach or alleged breach by the Holder or any
other person or entity of any obligation to the Company or any violation or
alleged violation of law by the Holder or any other person or entity, and
irrespective of any other circumstance which might otherwise limit such
obligation of the Company to the Holder in connection with the issuance of
Shares. Nothing herein shall limit a Holder’s right to pursue any other remedies
available to it hereunder, at law or in equity including, without limitation, a
decree of specific performance and/or injunctive relief with respect to the
Company’s failure to timely deliver certificates representing Shares upon
exercise of this Warrant as required pursuant to the terms hereof.

 

4.      Issuance of Shares; Authorization. Certificates for Shares issued upon
exercise of this Warrant will be issued in the name of Holder or and will be
delivered to Holder or such named Person or Persons within a reasonable time
after the date on which this Warrant has been duly exercised in accordance with
the terms of this Warrant. The Company hereby represents and warrants that any
Shares issued upon the exercise of this Warrant in accordance with the
provisions of Section 3 will be duly and validly authorized and issued, fully
paid and nonassessable and free from all taxes, liens and charges (other than
liens or charges created by the Holder, income and franchise taxes incurred in
connection with the exercise of the Warrant or taxes in respect of any transfer
occurring contemporaneously therewith). The Company agrees that the Shares so
issued will be deemed to have been issued to the Holder as of the close of
business on the date on which this Warrant and payment of the Exercise Price are
delivered to the Company in accordance with the terms of this Warrant,
notwithstanding that the stock transfer books of the Company may then be closed
or certificates representing such Shares may not be actually delivered on such
date. The Company will at all times reserve and keep available, out of its
authorized but unissued Common Stock, solely for the purpose of providing for
the exercise of this Warrant, the aggregate number of shares of Common Stock
then issuable upon exercise of this Warrant at any time. The Company will use
reasonable best efforts to ensure that the Shares may be issued without
violation of any applicable law or regulation or of any requirement of any
securities exchange on which the Shares are listed or traded, if any. Upon
agreement of the Company and Holder, in lieu of issuing certificates evidencing
Shares, the Company shall cause its transfer agent to issue such Shares in
book-entry form.

 

5.      No Fractional Shares or Scrip. No fractional Shares or scrip
representing fractional Shares shall be issued upon any exercise of this
Warrant. In lieu of any fractional Share to which the Holder would otherwise be
entitled, the Holder shall be entitled to receive a cash payment equal to the
Market Price of the Common Stock on the last trading day preceding the date of
exercise less the pro-rated Exercise Price for such fractional share.

 

6.      No Rights as Shareholder. This Warrant does not entitle the Holder to
any voting rights or other rights as a shareholder of the Company prior to the
date of exercise hereof.

 

7.      Charges, Taxes and Expenses. Issuance of certificates for Shares to the
Holder upon the exercise of this Warrant shall be made without charge to the
Holder for any issue or transfer tax or other incidental expense in respect of
the issuance of such certificates, all of which taxes and expenses shall be paid
by the Company.

 

8.      Transfer/Assignment. This Warrant and all rights hereunder are
transferable, in whole or in part, upon the books of the Company by the
registered holder hereof in person or by duly authorized attorney to any
Affiliate of such registered holder, and a new warrant shall be made and
delivered by the Company, of the same tenor and date as this Warrant but
registered in the name of one or more transferees, upon surrender of this
Warrant, duly endorsed, to the office or agency of the Company described in
Section 3. All expenses (other than stock transfer taxes) and other charges
payable in connection with the preparation, execution and delivery of the new
warrants pursuant to this Section 8 shall be paid by the Company.

  

 
15

--------------------------------------------------------------------------------

 

 

9.      Exchange and Registry of Warrant. This Warrant is exchangeable, upon the
surrender hereof by the Holder to the Company, for a new warrant or warrants of
like tenor and representing the right to purchase the same aggregate number of
Shares. The Company shall maintain a registry showing the name and address of
the Holder as the registered holder of this Warrant. This Warrant may be
surrendered for exchange or exercise in accordance with its terms, at the office
of the Company, and the Company shall be entitled to rely in all respects, prior
to written notice to the contrary, upon such registry.

 

10.      Loss, Theft, Destruction or Mutilation of Warrant. Upon receipt by the
Company of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and in the case of any such loss,
theft or destruction, upon receipt of a bond, indemnity or security reasonably
satisfactory to the Company, or, in the case of any such mutilation, upon
surrender and cancellation of this Warrant, the Company shall make and deliver,
in lieu of such lost, stolen, destroyed or mutilated Warrant, a new Warrant of
like tenor and representing the right to purchase the same aggregate number of
Shares as provided for in such lost, stolen, destroyed or mutilated Warrant.

 

11.      Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a business day, then such action may be taken or such right may be
exercised on the next succeeding day that is a business day.

 

12.      Adjustments and Other Rights. The Exercise Price and the number of
Shares issuable upon exercise of this Warrant shall be subject to adjustment
from time to time as follows; provided, that if more than one subsection of this
Section 12 is applicable to a single event, the subsection shall be applied that
produces the largest adjustment and no single event shall cause an adjustment
under more than one subsection of this Section 12 so as to result in
duplication:

 

(A)     Stock Splits, Subdivisions, Reclassifications or Combinations. If the
Company shall (i) declare and pay a dividend or make a distribution on its
Common Stock in shares of Common Stock, (ii) subdivide or reclassify the
outstanding shares of Common Stock into a greater number of shares, or (iii)
combine or reclassify the outstanding shares of Common Stock into a smaller
number of shares, then, in each such case, the number of Shares issuable upon
exercise of this Warrant at the time of the record date for such dividend or
distribution or the effective date of such subdivision, combination or
reclassification shall be proportionately adjusted so that the Holder after such
date shall be entitled to purchase the number of shares of Common Stock which
such Holder would have owned or been entitled to receive in respect of the
shares of Common Stock subject to this Warrant after such date had this Warrant
been exercised immediately prior to such date. In such event, the Exercise Price
in effect at the time of the record date for such dividend or distribution or
the effective date of such subdivision, combination or reclassification shall be
adjusted to the number obtained by dividing (x) the product of (1) the number of
Shares issuable upon the exercise of this Warrant before such adjustment and (2)
the Exercise Price in effect immediately prior to the record or effective date,
as the case may be, for the dividend, distribution, subdivision, combination or
reclassification giving rise to this adjustment by (y) the new number of Shares
issuable upon exercise of the Warrant determined pursuant to the immediately
preceding sentence.

  

 
16

--------------------------------------------------------------------------------

 

 

(B)      Certain Repurchases of Common Stock. If the Company effects a Pro Rata
Repurchase of Common Stock, then, in each such case, the Exercise Price shall be
reduced to the price determined by multiplying the Exercise Price in effect
immediately prior to the Effective Date of such Pro Rata Repurchase by a
fraction of which the numerator shall be (i) the product of (x) the number of
shares of Common Stock outstanding immediately before such Pro Rata Repurchase
and (y) the Market Price of a share of Common Stock on the trading day
immediately preceding the first public announcement by the Company or any of its
Affiliates of the intent to effect such Pro Rata Repurchase, minus (ii) the
aggregate purchase price of the Pro Rata Repurchase, and of which the
denominator shall be the product of (i) the number of shares of Common Stock
outstanding immediately prior to such Pro Rata Repurchase minus the number of
shares of Common Stock so repurchased and (ii) the Market Price per share of
Common Stock on the trading day immediately preceding the first public
announcement by the Company or any of its Affiliates of the intent to effect
such Pro Rata Repurchase. In such event, the number of shares of Common Stock
issuable upon the exercise of this Warrant shall be increased to the number
obtained by dividing (x) the product of (1) the number of Shares issuable upon
the exercise of this Warrant before such adjustment, and (2) the Exercise Price
in effect immediately prior to the Pro Rata Repurchase giving rise to this
adjustment by (y) the new Exercise Price determined in accordance with the
immediately preceding sentence. Notwithstanding anything in this Section 12(B)
to the contrary, in no event shall any adjustment be made pursuant to this
Section 12(B) which would result in an increase to the Exercise Price or a
decrease in the number of Shares issuable upon exercise of this Warrant.

 

(C)     Business Combinations. In the event of any Business Combination or
reclassification of Common Stock (other than a reclassification of Common Stock
referred to in Section 12(A)), then, in each such case, the Holder’s right to
receive Shares upon exercise of this Warrant shall be converted into the right
to receive upon exercise of this Warrant the number of shares of stock or other
securities or property (including cash) which the Common Stock issuable (at the
time of such Business Combination or reclassification) upon exercise of this
Warrant immediately prior to such Business Combination or reclassification would
have been entitled to receive upon consummation of such Business Combination or
reclassification; and in each such case, if necessary, the provisions set forth
herein with respect to the rights and interests thereafter of the Holder shall
be appropriately adjusted so as to be applicable, as nearly as may reasonably
be, to the Holder’s right to exercise this Warrant in exchange for any shares of
stock or other securities or property pursuant to this paragraph. In determining
the kind and amount of stock, securities or the property receivable upon
exercise of this Warrant following the consummation of such Business
Combination, if the holders of Common Stock have the right to elect the kind or
amount of consideration receivable upon consummation of such Business
Combination, then the consideration that the Holder shall be entitled to receive
upon exercise shall be deemed to be the types and amounts of consideration
received by the majority of all holders of the shares of Common Stock that
affirmatively make an election (or of all such holders if none make an
election).

 

(D)     Rounding of Calculations; Minimum Adjustments. All calculations under
this Section 12 shall be made to the nearest one-tenth (1/10th) of a cent or to
the nearest one-hundredth (1/100th) of a share, as the case may be. Any
provision of this Section 12 to the contrary notwithstanding, no adjustment in
the Exercise Price or the number of Shares into which this Warrant is
exercisable shall be made if the amount of such adjustment would be less than
$0.01 or one-tenth (1/10th) of a share of Common Stock, but any such amount
shall be carried forward and an adjustment with respect thereto shall be made at
the time of and together with any subsequent adjustment which, together with
such amount and any other amount or amounts so carried forward, shall aggregate
$0.01 or 1/10th of a share of Common Stock, or more.

 

(E)     Timing of Issuance of Additional Common Stock Upon Certain Adjustments.
In any case in which the provisions of this Section 12 shall require that an
adjustment shall become effective immediately after a record date for an event,
the Company may defer until the occurrence of such event (i) issuing to the
Holder of this Warrant exercised after such record date and before the
occurrence of such event the additional shares of Common Stock issuable upon
such exercise by reason of the adjustment required by such event over and above
the shares of Common Stock issuable upon such exercise before giving effect to
such adjustment and (ii) paying to such Holder any amount of cash in lieu of a
fractional share of Common Stock; provided, however, that the Company upon
request shall deliver to such Holder a due bill or other appropriate instrument
evidencing such Holder’s right to receive such additional shares, and such cash,
upon the occurrence of the event requiring such adjustment.

  

 
17

--------------------------------------------------------------------------------

 

 

(F)      Other Events. For so long as the Holder holds this Warrant or any
portion thereof, if any event occurs as to which the provisions of this Section
12 are not strictly applicable or, if strictly applicable, would not, in the
good faith judgment of the Board, fairly and adequately protect the purchase
rights of the Warrants in accordance with the essential intent and principles of
such provisions, then the Board shall make such adjustments in the application
of such provisions, in accordance with such essential intent and principles, as
shall be reasonably necessary, in the good faith opinion of the Board, to
protect such purchase rights as aforesaid. The Exercise Price or the number of
Shares into which this Warrant is exercisable shall not be adjusted in the event
of a change in the par value of the Common Stock or a change in the jurisdiction
of incorporation of the Company.

 

(G)     Statement Regarding Adjustments. Whenever the Exercise Price or the
number of Shares into which this Warrant is exercisable shall be adjusted as
provided in Section 12, the Company shall forthwith file at the principal office
of the Company a statement showing in reasonable detail the facts requiring such
adjustment and the Exercise Price that shall be in effect and the number of
Shares into which this Warrant shall be exercisable after such adjustment, and
the Company shall also cause a copy of such statement to be sent by mail, first
class postage prepaid, to each Holder at the address appearing in the Company’s
records.

 

(H)      Notice of Adjustment Event. In the event that the Company shall propose
to take any action of the type described in this Section 12 (but only if the
action of the type described in this Section 12 would result in an adjustment in
the Exercise Price or the number of Shares into which this Warrant is
exercisable or a change in the type of securities or property to be delivered
upon exercise of this Warrant), the Company shall give notice to the Holder, in
the manner set forth in Section 12(G), which notice shall specify the record
date, if any, with respect to any such action and the approximate date on which
such action is to take place. Such notice shall also set forth the facts with
respect thereto as shall be reasonably necessary to indicate the effect on the
Exercise Price and the number, kind or class of shares or other securities or
property which shall be deliverable upon exercise of this Warrant. In the case
of any action which would require the fixing of a record date, such notice shall
be given at least 10 days prior to the date so fixed, and in case of all other
action, such notice shall be given at least 15 days prior to the taking of such
proposed action. Failure to give such notice, or any defect therein, shall not
affect the legality or validity of any such action.

 

(I)     Proceedings Prior to Any Action Requiring Adjustment. As a condition
precedent to the taking of any action which would require an adjustment pursuant
to this Section 12, the Company shall take any action which may be necessary,
including obtaining regulatory and other applicable national securities exchange
or shareholder approvals or exemptions, in order that the Company may thereafter
validly and legally issue as fully paid and nonassessable all shares of Common
Stock that the Holder is entitled to receive upon exercise of this Warrant
pursuant to this Section 12.

 

(J)     Adjustment Rules. Any adjustments pursuant to this Section 12 shall be
made successively whenever an event referred to herein shall occur.

 

13.      No Impairment. The Company will not, by amendment of its Articles of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Company, but will at all times in good
faith assist in the carrying out of all the provisions of this Warrant and in
taking of all such action as may be necessary or appropriate in order to protect
the rights of the Holder.

  

 
18

--------------------------------------------------------------------------------

 

 

14.      Governing Law. This Warrant will be governed by and construed in
accordance with the law of the State of California applicable to contracts made
and to be performed entirely within such State. Each of the Company and the
Holder agrees (a) to submit to the exclusive jurisdiction and venue of the state
and federal courts in the State of California for any civil action, suit or
proceeding arising out of or relating to this Warrant or the transactions
contemplated hereby, and (b) that notice may be served upon the Company at the
address in Section 18 below and upon the Holder at the address for the Holder
set forth in the registry maintained by the Company pursuant to Section 9
hereof. To the extent permitted by applicable law, each of the Company and the
Holder hereby unconditionally waives trial by jury in any civil legal action or
proceeding relating to the Warrant or the transactions contemplated hereby or
thereby.

 

15.      Binding Effect. This Warrant shall be binding upon any successors or
assigns of the Company.

 

16.      Amendments. This Warrant may be amended and the observance of any term
of this Warrant may be waived only with the written consent of the Company and
the Holder.

 

17.      Prohibited Actions. The Company agrees that it will not take any action
which would entitle the Holder to an adjustment of the Exercise Price if the
total number of shares of Common Stock issuable after such action upon exercise
of this Warrant, together with all shares of Common Stock then outstanding and
all shares of Common Stock then issuable upon the exercise of all outstanding
options, warrants, conversion and other rights, would exceed the total number of
shares of Common Stock then authorized by its Articles of Incorporation.

 

18.      Notices. All notices and other communications from the Company to the
Holder, or vice versa, shall be deemed delivered and effective when given
personally or mailed by first-class registered or certified mail, postage
prepaid, (or on the first business day after transmission by facsimile) be, in
writing by the Company or such Holder from time to time as follows:

 

(a)  if to the Company, at:

 

Giga-tronics Incorporated
4650 Norris Canyon Road
San Ramon, California 94583
Attn: John Regazzi, President and Chief Executive Officer

 

(b)  if to Holder, at the addressed indicated below Holder’s signature.

 

or to such other representative or at such other address of a party as such
party hereto may furnish to the other parties in writing in accordance with this
Section 10.

 

19.      Entire Agreement. This Warrant and the form attached hereto and the
Securities Purchase Agreement contain the entire agreement between the parties
with respect to the subject matter hereof and supersede all prior and
contemporaneous arrangements or undertakings with respect thereto.

 

[Remainder of page intentionally left blank]

  

 
19

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by a
duly authorized officer as of the Issue Date set forth above.

 



“COMPANY”

 

GIGA-TRONICS INCORPORATED

 

 

By: ______________________________

Name: John Regazzi

Title:   President and Chief Executive Officer

 



 



“HOLDER”

 

ALARA CAPITAL AVI II, LLC, a Delaware limited liability company

 

 

By: ______________________________

Name: Darren C. Wallis

Title:   Managing Member

Holder’s Address for Notice:

 

Parkview Tower

1150 First Ave, Suite 600
King of Prussia, PA 19406

   



 

 
20

--------------------------------------------------------------------------------

 

 

[Form of Notice of Exercise]

 

Date: _________

 

TO: Giga-tronics Incorporated 

 

RE: Election to Purchase Common Stock

 

The undersigned, pursuant to the provisions set forth in the attached Warrant,
hereby agrees to subscribe for and purchase the number of shares of the Common
Stock set forth below covered by such Warrant. The undersigned, in accordance
with Section 3 of the Warrant, hereby agrees to pay the aggregate Exercise Price
for such shares of Common Stock in the manner set forth below. A new warrant
evidencing the remaining shares of Common Stock covered by such Warrant, but not
yet subscribed for and purchased, if any, should be issued in the name set forth
below.

 

Number of Shares of Common
Stock                                                                               
             

 

Method of Payment of Exercise
Price:                                                                        
                 

 

Aggregate Exercise
Price:                                                                        
      

 

Holder:                                                                    
      

 

By:                                                                        
         

 

Name:                                                                             

 

Title:                                                                           
   

  

 
21

--------------------------------------------------------------------------------

 

  

EXHIBIT B

 

Certificate of Determination

 

 

 


--------------------------------------------------------------------------------

 

 

CERTIFICATE OF DETERMINATION

 

OF

 

SERIES D CONVERTIBLE VOTING
PERPETUAL PREFERRED STOCK

 

OF

 

GIGA-TRONICS INCORPORATED,
a California corporation

 

 

Pursuant to Section 401 of the Corporations Code of the State of California, the
undersigned, John Regazzi and Steve Lance, DO HEREBY CERTIFY as follows:

 



 

A.

That they are the duly elected and acting President and Chief Executive Officer,
and Secretary, respectively, of Giga-tronics Incorporated, a California
corporation (the “Corporation”).



 



 

B.

The authorized number of shares of Preferred Stock is 1,000,000.



 



 

C.

Pursuant to the authority expressly granted to and vested in the Board of
Directors of the Corporation (the “Board”) in accordance with the provisions of
the Corporation’s Articles of Incorporation as amended and applicable law, the
Board on June 26, 2013, duly adopted the following resolutions creating a series
of 6,000 shares of Preferred Stock designated as the “Series D Convertible
Voting Perpetual Preferred Stock”, and such resolutions have not been modified
or rescinded and remain in full force and effect. None of the shares of Series D
Convertible Voting Perpetual Preferred Stock have been issued.



 

WHEREAS, the Articles of Incorporation as amended to date of the Corporation
authorize a class of Preferred Stock comprising 1,000,000 shares issuable from
time to time in one or more series; and

 

WHEREAS, the Board is authorized to determine the designation of each series and
the authorized number of shares in each series, and to determine and alter the
rights, preferences, privileges, and restrictions granted to or imposed upon any
wholly unissued series of shares of Preferred Stock, including but not limited
to the dividend rights, dividend rates, conversion rights, voting rights and the
liquidation preferences; and

 

WHEREAS, it is the desire of the Board, pursuant to its authority as aforesaid,
to fix the rights, preferences, privileges, and restrictions and other matters
relating to the Series D Convertible Voting Perpetual Preferred Stock and the
number of shares constituting such series;

 

NOW, THEREFORE, BE IT RESOLVED, that pursuant to the authority expressly granted
to and vested in the Board in accordance with the provisions of the
Corporation’s Articles of Incorporation, as amended, and applicable law, a
series designated Series D Convertible Voting Perpetual Preferred Stock of the
Corporation be and hereby is created;

  

 
1

--------------------------------------------------------------------------------

 

 

FURTHER RESOLVED, that the Board has determined that the rights, preferences,
privileges, and restrictions granted to or imposed upon the Series D Convertible
Voting Perpetual Preferred Stock, as stated and expressed herein, are under the
circumstances prevailing on the date hereof fair and equitable to all the
existing shareholders of the Corporation; and

 

FURTHER RESOLVED, that the designation and authorizes number of shares of, and
the rights, preferences, privileges, and restrictions granted to or imposed upon
the Series D Convertible Voting Perpetual Preferred Stock are as follows:

 

RIGHTS AND PREFERENCES

 

Section 1. Designation. There is hereby created out of the authorized and
unissued shares of Preferred Stock of the Corporation a series of Preferred
Stock designated as the “Series D Convertible Voting Perpetual Preferred Stock”,
hereinafter referred to as the “Series D Preferred Stock”. The number of shares
constituting such series initially shall be 6,000.

 

Section 2. Ranking. The Series D Preferred Stock will, with respect to dividend
rights and rights on liquidation, winding up and dissolution, rank (i) on a
parity with Series B Convertible Voting Perpetual Preferred Stock, the Series C
Convertible Voting Perpetual Preferred Stock and each other class or series of
equity securities of the Corporation the terms of which expressly provide that
such class or series will rank on a parity with the Series D Preferred Stock as
to dividend rights and rights on liquidation, winding-up and dissolution of the
Corporation (collectively referred to as “Parity Securities”), and (ii) senior
to the Corporation’s class of common stock (the “Common Stock”), the
Corporation’s Series A Junior Participating Preferred Stock and each other class
or series of capital stock of the Corporation outstanding on or established
after the Effective Date by the Corporation, the terms of which do not expressly
provide that it ranks on a parity with or senior to the Series D Preferred Stock
as to dividend rights and rights on liquidation, winding-up and dissolution of
the Corporation (collectively referred to as “Junior Securities”).

 

Section 3. Definitions. The following initially capitalized terms shall have the
following meanings, whether used in the singular or the plural:

 

(a)     “Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under common control with such
specified Person. For the purposes of this definition, “control” when used with
respect to any specified Person means the power to direct the management and
policies of such Person, directly or indirectly, whether through the ownership
of voting securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.

 

(b)     “Applicable Conversion Price” means the Conversion Price in effect at a
given time.

 

(c)     “Articles of Incorporation” means the Articles of Incorporation, as
amended, of the Corporation.

  

 
2

--------------------------------------------------------------------------------

 

 

(d)     “Business Day” means any day that is not Saturday or Sunday and that, in
the City of New York and in the State of California, is not a day on which
banking institutions generally are authorized or obligated by law or executive
order to be closed.

 

(e)     “Certificate of Determination” means this Certificate of Determination
of the Corporation.

 

(f)     “Closing Price” of the Common Stock (or other relevant capital stock or
equity interest) on any date of determination means the closing sale price or,
if no closing sale price is reported, the last reported sale price of the shares
of the Common Stock (or other relevant capital stock or equity interest) on the
Nasdaq Capital Market on such date. If the Common Stock (or other relevant
capital stock or equity interest) is not traded on the Nasdaq Capital Market on
any date of determination, the Closing Price of the Common Stock (or other
relevant capital stock or equity interest) on such date of determination means
the closing sale price as reported in the composite transactions for the
principal U.S. national or regional securities exchange on which the Common
Stock (or other relevant capital stock or equity interest) is so listed or
quoted, or, if no closing sale price is reported, the last reported sale price
on the principal U.S. national or regional securities exchange on which the
Common Stock (or other relevant capital stock or equity interest) is so listed
or quoted, or if the Common Stock (or other relevant capital stock or equity
interest) is not so listed or quoted on a U.S. national or regional securities
exchange, the last quoted bid price for the Common Stock (or other relevant
capital stock or equity interest) in the over-the-counter market as reported by
Pink OTC Markets Inc. or similar organization, or, if that bid price is not
available, the market price of the Common Stock (or other relevant capital stock
or equity interest) on that date as determined by a nationally recognized
independent investment banking firm retained by the Corporation for this
purpose.

 

For purposes of this Certificate of Determination, all references herein to the
“Closing Price” and “last reported sale price” of the Common Stock (or other
relevant capital stock or equity interest) on the Nasdaq Capital Market shall be
such closing sale price and last reported sale price as reported on the website
of the Nasdaq Stock Market Inc. (http://www.nasdaq.com) and as reported by
Bloomberg Professional Service; provided that in the event that there is a
discrepancy between the closing sale price or last reported sale price as
reflected on the website of the Nasdaq Stock Market Inc. and as reported by
Bloomberg Professional Service, the closing sale price and last reported sale
price on the website of the Nasdaq Stock Market Inc. shall govern.

 

(g)     “Common Stock” has the meaning set forth in Section 2.

 

(h)     “Conversion Date” has the meaning set forth in Section 9(a).

 

(i)     “Conversion Price” means for each share of Series D Preferred Stock,
$1.43, subject to adjustment or limitation as set forth herein.

 

(j)     “Corporation” means Giga-tronics Incorporated, a California corporation.

 

(k)     “Distribution Record Date” has the meaning set forth in Section 4(c).

  

 
3

--------------------------------------------------------------------------------

 

 

(l)     “Effective Date” means the date on which shares of the Series D
Preferred Stock are first issued.

 

(m)     “Exchange Property” has the meaning set forth in Section 11(a).

 

(n)     “Ex-Date”, when used with respect to any issuance or distribution, means
the first date on which the Common Stock or other securities trade (or would
trade) without the right to receive such issuance or distribution.

 

(o)     “Holder” means the Person in whose name the shares of the Series D
Preferred Stock are registered.

 

(p)     “Junior Securities” has the meaning set forth in Section 2.

 

(q)     “Liquidation Preference” means, as to the Series D Preferred Stock,
$143.00 per share (as appropriately and equitably adjusted for any split,
subdivision, combination, consolidation, recapitalization or similar event with
respect to the Series D Preferred Stock).

 

(r)     “Parity Securities” has the meaning set forth in Section 2.

 

(s)     “Person” means a legal person, including any individual, corporation,
estate, partnership, joint venture, association, joint-stock company, limited
liability company or trust.

 

(t)     “Reorganization Event” has the meaning set forth in Section 11(a).

 

(u)     “Series D Preferred Stock” has the meaning set forth in Section 1.

 

(v)     “Series D Purchase Price” means $143.00 per share of Series D Preferred
Stock.

 

(w)     “Series D Voting Rate” means the quotient of (x) the Series D Purchase
Price, divided by (y) the Applicable Conversion Price.

 

(x)     “Trading Day” means a day on which the shares of Common Stock:

 

(i) are not suspended from trading on any national or regional securities
exchange or association or over-the-counter market at the close of business; and

 

(ii) have traded at least once on the national or regional securities exchange
or association or over-the-counter market that is the primary market for the
trading of the Common Stock.

 

(y)     “Twenty Day Trailing Closing Price Per Share” means, as of any date, the
average of the daily Closing Price per share of the Common Stock of each of the
twenty consecutive Trading Days preceding such date.

  

 
4

--------------------------------------------------------------------------------

 

 

Unless otherwise specified, section references in this Certificate of
Determination are to the sections of this Certificate of Determination.

 

Section 4. Dividends and Distributions. (a) From and after the Effective Date,
the Holders shall be entitled to receive, when, as and if declared by the Board
or a duly authorized committee of the Board, out of funds legally available
therefor, cash dividends of the type and in the amounts determined as set forth
in Section 4(b) and no more.

 

(b) Subject to Section 4(a), if the Board or a duly authorized committee of the
Board declares and pays a cash dividend in respect of Common Stock, then the
Holders of the Series D Preferred Stock, shall be entitled to receive, on the
same dates on which such cash dividend is declared or paid, as applicable, on
the Common Stock, a cash dividend in an amount per share of Series D Preferred
Stock equal to the product of (i) (A) before June 1, 2014, 110% and on and after
such date, 100% of the per share dividend declared and paid in respect of each
share of Common Stock and (ii) the number of shares of Common Stock into which
such share of Series D Preferred Stock is then convertible.

 

(c) If at any time full dividends payable pursuant to Section 4(b) on all
outstanding shares of the Series D Preferred Stock have not been declared and
paid, or declared and a sum sufficient for the payment of those dividends been
set aside, the Corporation may not: (i) declare and pay or set aside for payment
or declare and make or set aside for payment any distribution of assets on any
Junior Securities (other than a dividend payable solely in Junior Securities);
(ii) repurchase, redeem, or otherwise acquire for consideration, directly or
indirectly, any Junior Securities (other than as a result of a reclassification
of Junior Securities for or into other Junior Securities, or the exchange or
conversion of one Junior Security for or into another Junior Security, and other
than through the use of the proceeds of a substantially contemporaneous sale of
other Junior Securities), nor shall any monies be paid to or made available for
a sinking fund for the redemption of any Junior Securities by the Corporation;
or (iii) repurchase, redeem, or otherwise acquire for consideration any Parity
Securities otherwise than pursuant to offers to purchase all, or a pro rata
portion (based on the full respective liquidating distributions to which the
holders of the Series D Preferred Stock and such Parity Securities would be
respectively entitled), of the Series D Preferred Stock and such Parity
Securities, except by conversion into or exchange for Junior Securities. The
foregoing limitations do not apply to purchases or acquisitions of Junior
Securities pursuant to any employee or director incentive or benefit plan or
arrangement (including any of the Corporation’s employment, severance, or
consulting agreements) of the Corporation or of any of its subsidiaries adopted
before or after the Effective Date.

 

(d) For so long as any shares of Series D Preferred Stock are outstanding, the
Corporation shall not distribute to the holders of shares of Common Stock any
evidences of indebtedness, shares of capital stock, securities, cash or other
assets of or relating to the Corporation or any subsidiary or business unit
(excluding any dividend paid exclusively in cash, which shall be subject to
Section 4(a), and any distribution solely of Common Stock and cash in lieu of
fractional shares) unless the Corporation distributes to Holders of Series D
Preferred Stock on the same dates or date on which such property is distributed
to holders of the Common Stock, an amount or portion of such property that each
Holder would be entitled to receive if the Holder’s shares of Series D Preferred
Stock had converted to Common Stock as of such date.

  

 
5

--------------------------------------------------------------------------------

 

 

(e) Each dividend or other distribution of property will be payable to Holders
of record as they appear in the records of the Corporation at the close of
business on the applicable record date, which shall be the same day as the
record date for the payment of the corresponding dividends to the holders of
shares of Common Stock (each, a “Distribution Record Date”).(f) If the
applicable Conversion Date with respect to any share of Series D Preferred Stock
is prior to any Distribution Record Date, the Holder of such share of Series D
Preferred Stock will not have the right to receive any dividends or other
distributions on the Series D Preferred Stock with respect to such Distribution
Record Date. If the applicable Conversion Date with respect to any share of
Series D Preferred Stock is after the Distribution Record Date for any declared
dividend or other distribution and prior to the payment date for that dividend
or distribution, the Holder thereof shall receive that dividend or distribution
on the relevant payment date if such Holder was the Holder of record on the
Distribution Record Date for that dividend.

 

Section 5. Liquidation. (a) In the event the Corporation voluntarily or
involuntarily liquidates, dissolves or winds up, the Holders at the time shall
be entitled to receive liquidating distributions out of assets legally available
for distribution to the Corporation’s shareholders, before any distribution of
assets is made to the holders of the Common Stock or any other Junior
Securities, in an amount equal to the greater of (i) the Liquidation Preference
per share of Series D Preferred Stock, plus an amount equal to any declared but
unpaid dividends, whether or not declared, thereon to and including the date of
such liquidation and (ii) the payment or distribution to which such Holders
would be entitled if the Series D Preferred Stock were converted into Common
Stock immediately before such liquidation, dissolution or winding-up. After
payment of the full amount of such liquidation distribution, the Holders shall
not be entitled to any further participation in any distribution of assets by
the Corporation.

 

(b) In the event the assets of the Corporation available for distribution to
shareholders upon any liquidation, dissolution or winding-up of the affairs of
the Corporation, whether voluntary or involuntary, shall be insufficient to pay
in full the amounts payable with respect to all outstanding shares of the Series
D Preferred Stock and the corresponding amounts payable on any Parity
Securities, the Holders and the holders of such Parity Securities shall share
ratably in any distribution of assets of the Corporation in proportion to the
full respective liquidating distributions to which they would otherwise be
respectively entitled.

 

(c) The Corporation’s consolidation or merger with or into any other entity, the
consolidation or merger of any other entity with or into the Corporation, or any
similar business combination will not constitute its liquidation, dissolution or
winding up for purposes of this Section 5.

 

Section 6. Maturity. The Series D Preferred Stock shall be perpetual unless
converted in accordance with this Certificate of Determination.

 

Section 7. Redemptions.

 

(a) No Redemption. The Series D Preferred Stock may not be redeemed by the
Corporation.

  

 
6

--------------------------------------------------------------------------------

 

 

(b) No Sinking Fund. The Series D Preferred Stock will not be subject to any
mandatory redemption, sinking fund or other similar provisions. Holders of
Series D Preferred Stock will have no right to require redemption of any shares
of Series D Preferred Stock.

 

Section 8. Conversion.

 

(a) Holder Optional Conversion. Each Holder shall have the right, at such
Holder’s option, to convert all or any portion of such Holder’s shares of Series
D Preferred Stock at any time into shares of Common Stock as set forth in
Section 8(b) and Section 9 below.

 

(b) Conversion Rate. The number of shares of Common Stock into which a share of
Series D Preferred Stock shall be convertible shall equal the quotient of
(i) the Series D Purchase Price divided by (ii) the Applicable Conversion Price,
rounded to the nearest ten thousandth of a share, provided that Holders shall
receive cash in lieu of any fractional shares in accordance with Section 13
hereof.

 

Section 9. Conversion Procedures.

 

(a) Procedures for Optional Conversion. A Holder may exercise the conversion
rights specified in Section 8(a) by (i) transmitting (by facsimile or otherwise)
to the Corporation at its principal office (or at such other office or agency of
the Corporation as the Corporation may designate by notice in writing to the
Holders) a duly executed irrevocable conversion notice specifying the number of
shares of the Series D Preferred Stock to be converted, (ii) if the shares of
Series D Preferred Stock to be converted are certificated, surrendering to a
common carrier for delivery to the Corporation as soon as practicable following
such date the certificates representing the shares being converted (or an
indemnification undertaking described in Section 15(a) with respect to such
shares in the case of their loss, theft or destruction) and (iii) if required,
paying any required stock transfer, documentary, stamp or similar taxes which
are not payable by the Corporation pursuant to Section 16(b). Subject to the
Holder’s compliance with the foregoing, a share of Series D Preferred Stock (or
portion thereof) which such Holder has elected to convert shall be deemed to
have been converted effective as of the close of business on the day of Holder’s
conversion notice or, if such conversion notice is received after the close of
business or on a day which is not a Business Day, as of the close of business on
the next Business Day (the “Conversion Date”).

 

(b)      Intentionally omitted.

 

(c) Effective as of the close of business on the applicable Conversion Date,
with respect to any shares of Series D Preferred Stock which have been converted
on such Conversion Date: (i) the rights of the Holder of such share(s) of Series
D Preferred Stock (or portion thereof) as a Holder shall cease, and the Person
or Persons entitled to receive the Common Stock issuable upon conversion thereof
shall be treated for all purposes as the record holder or holders of the Common
Stock into which such shares of Series D Preferred Stock have been converted at
such time; and (ii) dividends shall no longer be declared on any such shares of
Series D Preferred Stock and such shares of Series D Preferred Stock shall cease
to be outstanding, in each case, subject to the right of the Holder to receive
(w) shares of Common Stock issuable upon such conversion, (x) any declared and
unpaid dividends on such share to the extent provided in Section 4(b), (y) any
other property to be distributed pursuant to Section 4(d) and (z) any other
payments to which such Holder is otherwise entitled pursuant to
Section 8(c), Section 11 or Section 13 hereof, as applicable.

  

 
7

--------------------------------------------------------------------------------

 

 

(d) Shares of Series D Preferred Stock duly converted in accordance with this
Certificate of Determination, or otherwise reacquired by the Corporation, will
resume the status of authorized and unissued shares of the Corporation’s
Preferred Stock, undesignated as to series and available for future issuance.
The Corporation may from time-to-time take such appropriate action as may be
necessary to reduce the authorized number of shares of Series D Preferred Stock;
provided that the Corporation shall not take any such action if such action
would reduce the authorized number of shares of Series D Preferred Stock below
the number of shares of Series D Preferred Stock then outstanding.

 

(e) The Person or Persons entitled to receive the shares of Common Stock and/or
cash, securities or other property issuable upon conversion of Series D
Preferred Stock shall be treated for all purposes as the record holder(s) of
such shares of Common Stock and/or securities as of the close of business on the
applicable Conversion Date with respect thereto. In the event that a Holder
shall not by written notice designate the name in which shares of Common Stock
and/or cash, securities or other property (including payments of cash in lieu of
fractional shares) to be issued or paid upon conversion of shares of Series D
Preferred Stock should be registered or paid or the manner in which such shares
should be delivered, the Corporation shall be entitled to register and deliver
such shares, and make such payment, in the name of the Holder and in the manner
shown on the records of the Corporation.

 

(f) On the applicable Conversion Date with respect to any share of Series D
Preferred Stock, certificates representing shares of Common Stock (and/or cash,
securities or other property) shall be issued and delivered to the Holder
thereof or such Holder’s designee (or, at the Corporation’s option, such shares
shall be registered in book-entry form) upon presentation and surrender of the
certificate evidencing the Series D Preferred Stock to the Corporation and, if
required, the furnishing of appropriate endorsements and transfer documents and
the payment of all transfer and similar taxes.

 

Section 10. Anti-Dilution Adjustments.

 

(a) The Conversion Price shall be subject to the following adjustments:

 

(i) Stock Dividends and Distributions. If the Corporation pays dividends or
other distributions on the Common Stock in shares of Common Stock, then the
Conversion Price shall be adjusted such that the Conversion Price on and after
the Ex-Date for such dividend or distribution will equal the product of (x) the
Conversion Price in effect immediately prior to such Ex-Date, multiplied by
(y) the following fraction:

 



OS0

            

OS1

Where,

 

         

OS0 =

 

the number of shares of Common Stock outstanding immediately prior to the
Ex-Date for the applicable dividend or distribution, and

       

OS1 =

 

the sum of the number of shares of Common Stock outstanding immediately prior to
the Ex-Date for such dividend or distribution plus the total number of shares of
Common Stock constituting such dividend or distribution.

 



  

 
8

--------------------------------------------------------------------------------

 

 

For the purposes of this clause (i), the number of shares of Common Stock
outstanding shall not include any shares which have been reacquired by the
Corporation. If any dividend or distribution described in this clause (i) is
declared but not so paid or made, the Conversion Price shall be readjusted,
effective as of the date the Board publicly announces its decision not to make
such dividend or distribution, to such Conversion Price that would be in effect
if such dividend or distribution had not been declared.

 

(ii) Subdivisions, Splits and Combination of the Common Stock. If the
Corporation subdivides, splits or combines the shares of Common Stock, then the
Conversion Price shall be adjusted such that the Conversion Price on and after
the effective time of such share subdivision, split or combination will equal
the product of (x) the Conversion Price in effect immediately prior to the
effective time of such share subdivision, split or combination, multiplied by
(y) the following fraction:

 



OS0

             

OS1



 



Where,

       

OS0 =

 

the number of shares of Common Stock outstanding immediately prior to the
effective time of the applicable share subdivision, split or combination, and

     

OS1 =

 

the number of shares of Common Stock outstanding immediately after the effective
time of such share subdivision, split or combination.



 

For the purposes of this clause (ii), the number of shares of Common Stock
outstanding shall not include any shares which have been reacquired by the
Corporation. If any subdivision, split or combination described in this
clause (ii) is announced but the shares of Common Stock are not subdivided,
split or combined, the Conversion Price shall be readjusted, effective as of the
date the Board publicly announces its decision not to subdivide, split or
combine the outstanding shares of Common Stock, to such Conversion Price that
would be in effect if such subdivision, split or combination had not been
announced.

  

 
9

--------------------------------------------------------------------------------

 

 

(iii) Rights Plans. To the extent that the Corporation has a rights plan in
effect with respect to the Common Stock on the applicable Conversion Date, upon
conversion of any shares of the Series D Preferred Stock, Holders will receive,
in addition to the shares of Common Stock, the rights under the rights plan,
unless, prior to the applicable Conversion Date, the rights have separated from
the shares of Common Stock, in which case the Conversion Price will be adjusted
at the time of separation as if the Corporation had made a distribution to all
holders of the Common Stock as described in clause (iii) above, subject to
readjustment in the event of the expiration or termination of such rights.

 

(b) (i) All adjustments to the Conversion Price shall be calculated to the
nearest 1/10th of a cent. No adjustment in the Conversion Price shall be
required if such adjustment would be less than $0.01; provided that any
adjustments which by reason of this subparagraph are not required to be made
shall be carried forward and taken into account in any subsequent adjustment;
provided, further, that on the applicable Conversion Date adjustments to the
Conversion Price will be made with respect to any such adjustment carried
forward and which has not been taken into account before such date.

 

(ii) No adjustment to the Conversion Price shall be made if Holders participate
in the transaction that would otherwise give rise to an adjustment as a result
of holding the Series D Preferred Stock, without having to convert the Series D
Preferred Stock, as if they held the full number of shares of Common Stock into
which a share of the Series D Preferred Stock may then be converted.

 

(iii) The Applicable Conversion Price shall not be adjusted:

 

(A) upon the issuance of any shares of Common Stock pursuant to any present or
future plan providing for the reinvestment of dividends or interest payable on
the Corporation’s securities and the investment of additional optional amounts
in shares of Common Stock under any such plan;

 

(B) upon the issuance of any shares of Common Stock or rights or warrants to
purchase those shares, or the purchase or repurchase of any Common Stock,
pursuant to any present or future employee, director or consultant benefit plan
or program of or assumed by the Corporation or any of its subsidiaries;

 

(C) upon the issuance of any shares of Common Stock pursuant to any option,
warrant, right or exercisable, exchangeable or convertible security outstanding
as of the Effective Date and not substantially amended thereafter;

 

(D) for a change in the par value or no par value of Common Stock; or

 

(E) for accrued but unpaid dividends on the Series D Preferred Stock.

 

(c) Whenever the Conversion Price is to be adjusted in accordance with
Section 10(a), the Corporation shall: (i) compute the Conversion Price in
accordance with Section 10(a) taking into account the $0.01 threshold set forth
in Section 10(b)(i) hereof; (ii) as soon as practicable following the occurrence
of an event that requires an adjustment to the Conversion Price pursuant
to Section 10(a), taking into account the $0.01 threshold set forth in
Section 10(b)(i) hereof (or if the Corporation is not aware of such occurrence,
as soon as practicable after becoming so aware), provide, or cause to be
provided, a written notice to the Holders of the occurrence of such event; and
(iii) as soon as practicable following the determination of the revised
Conversion Price in accordance with Section 10(a) hereof, provide, or cause to
be provided, a written notice to the Holders setting forth in reasonable detail
the method by which the adjustment to the Conversion Price was determined and
setting forth the revised Conversion Price.

  

 
10

--------------------------------------------------------------------------------

 

 

Section 11. Reorganization Events. (a) In the event that for so long as any
shares of Series D Preferred Stock remains outstanding there occurs:

 

(i) any consolidation, merger or other similar business combination of the
Corporation with or into another Person, in each case pursuant to which the
Common Stock will be converted into cash, securities or other property of the
Corporation or another Person;

 

(ii) any sale, transfer, lease or conveyance to another Person of all or
substantially all of the property and assets of the Corporation, in each case
pursuant to which the Common Stock will be converted into cash, securities or
other property of the Corporation or another Person;

 

(iii) any reclassification of the Common Stock into securities including
securities other than the Common Stock; or

 

(iv) any statutory exchange of the outstanding shares of Common Stock for
securities of another Person (other than in connection with a merger or
acquisition);

 

(any such event specified in this Section 11(a), a “Reorganization Event”); then
each share of such Holder’s Series D Preferred Stock outstanding immediately
prior to such Reorganization Event shall remain outstanding but shall thereafter
automatically entitle the Holder to receive, upon conversion of such share of
Series D Preferred Stock, the type and amount of securities, cash and other
property receivable in such Reorganization Event by a holder (excluding the
counterparty to the Reorganization Event or an Affiliate of such counterparty)
of the number of shares of Common Stock obtained by dividing (x) the Liquidation
Preference, plus all accrued but unpaid dividends, whether or not declared, up
to, but excluding the effective date of the Reorganization Event, by (y) the
Applicable Conversion Price as of such date (such securities, cash and other
property, the “Exchange Property”).

 

(b) In the event that holders of the shares of Common Stock have the opportunity
to elect the form of consideration to be received in such transaction, the
consideration that the Holders are entitled to receive shall be deemed to be the
types and amounts of consideration received by the majority of the holders of
the shares of Common Stock that affirmatively make an election.

 

(c) The above provisions of this Section 11 shall similarly apply to successive
Reorganization Events and the provisions of Section 10 shall apply to any shares
of capital stock of the Corporation (or any successor) received by the holders
of the Common Stock in any such Reorganization Event.

 

(d) The Corporation (or any successor) shall, within seven days of the
consummation of any Reorganization Event, provide written notice to the Holders
of such consummation of such event and of the kind and amount of the cash,
securities or other property that constitutes the Exchange Property. Failure to
deliver such notice shall not affect the operation of this Section 11.

  

 
11

--------------------------------------------------------------------------------

 

 

(e) The Corporation shall not enter into any agreement for a transaction
constituting a Reorganization Event unless such agreement provides for or does
not interfere with or prevent (as applicable) conversion of the Series D
Preferred Stock into the Exchange Property in a manner that is consistent with
and gives effect to this Section 11.

 

Section 12. Voting Rights. (a) For each share of Series D Preferred Stock held
as of an applicable record date, each Holder shall be entitled to a number of
votes equal to the Series D Voting Rate (determined as of such record date) on
any matter that is submitted to a vote or for the consent of the shareholders of
the Corporation (including, without limitation, election of directors), and,
except as otherwise required by law or as set forth herein, shall have voting
rights and powers equal to the voting rights and powers of the Common Stock,
shall be entitled to notice of any shareholders’ meeting in accordance with the
Bylaws of the Corporation and shall be entitled to vote together with the
holders of Common Stock voting as a single class with respect to any matter upon
which holders of Common Stock have the right to vote. The shares of Series D
Preferred Stock shall also have those additional voting rights provided in
Section 12(b) and those provided by applicable law.

 

(b) So long as any shares of Series D Preferred Stock are outstanding, the vote
or consent of the Holders of a majority of the shares of Series D Preferred
Stock at the time outstanding, voting as a single class, given in person or by
proxy, either in writing without a meeting or by vote at any meeting called for
the purpose, will be necessary for effecting or validating any of the following
actions:

 

(i) any amendment, alteration or repeal (including by means of a merger,
consolidation or otherwise) of any provision of the Corporation’s Articles of
Incorporation (including this Certificate of Determination) or the Corporation’s
Bylaws that would adversely affect the rights, preferences, privileges, and
restrictions of the Series D Preferred Stock; or

 

(ii) [Intentionally omitted];

 

provided, that any increase in the amount of the authorized Preferred Stock of
the Corporation or the creation and issuance, or an increase in the authorized
or issued amount, of any Parity Securities or Junior Securities will not, in and
of itself, be deemed to adversely affect the rights, preferences, privileges,
and restrictions of the Series D Preferred Stock and Holders will have no right
to vote under this provision solely by reason of such an increase, creation or
issuance.

 

(c) Notwithstanding the foregoing, Holders shall not have any voting rights if,
at or prior to the record date for the shareholder vote or consent to approve
the act with respect to which such vote or consent would otherwise be required,
all outstanding shares of Series D Preferred Stock shall have been converted
into shares of Common Stock.

 

Section 13. Fractional Shares.

 

(a) No fractional shares of Common Stock will be issued as a result of any
conversion of shares of Series D Preferred Stock.

  

 
12

--------------------------------------------------------------------------------

 

 

(b) In lieu of any fractional share of Common Stock otherwise issuable in
respect of any conversion pursuant to Section 8 hereof, the Corporation shall
pay an amount in cash (computed to the nearest cent) equal to the same fraction
of the Closing Price of the Common Stock on the applicable Conversion Date.

 

(c) If more than one share of the Series D Preferred Stock is surrendered for
conversion at one time by or for the same Holder, the number of full shares of
Common Stock issuable upon conversion thereof shall be computed on the basis of
the aggregate number of shares of the Series D Preferred Stock so surrendered.

 

Section 14. Reservation of Common Stock.

 

(a) The Corporation shall at all times reserve and keep available out of its
authorized and unissued Common Stock or shares acquired by the Corporation,
solely for issuance upon the conversion of shares of Series D Preferred Stock as
provided in this Certificate of Determination free from any preemptive or other
similar rights, such number of shares of Common Stock as shall from time to time
be issuable upon the conversion of all the shares of Series D Preferred Stock
then outstanding. For purposes of this Section 14(a), the number of shares of
Common Stock that shall be deliverable upon the conversion of all outstanding
shares of Series D Preferred Stock shall be computed as if at the time of
computation all such outstanding shares were held by a single Holder.

 

(b) Notwithstanding the foregoing, the Corporation shall be entitled to deliver
upon conversion of shares of Series D Preferred Stock, as herein provided,
shares of Common Stock acquired by the Corporation (in lieu of the issuance of
authorized and unissued shares of Common Stock), so long as any such acquired
shares are free and clear of all liens, charges, security interests or
encumbrances.

 

(c) All shares of Common Stock delivered upon conversion of the Series D
Preferred Stock shall be duly authorized, validly issued, fully paid and
non-assessable, free and clear of all liens, claims, security interests and
other encumbrances.

 

(d) The Corporation hereby covenants and agrees that, if at any time the Common
Stock shall be listed on the Nasdaq Capital Market or any other national
securities exchange or automated quotation system, the Corporation will, if
permitted by the rules of such exchange or automated quotation system, list and
keep listed, so long as the Common Stock shall be so listed on such exchange or
automated quotation system, all the Common Stock issuable upon conversion of the
Series D Preferred Stock.

 

Section 15. Replacement Certificates.

 

(a) The Corporation shall replace any mutilated certificate at the Holder’s
expense upon surrender of that certificate to the Corporation. The Corporation
shall replace certificates that become destroyed, stolen or lost at the Holder’s
expense upon delivery to the Corporation of satisfactory evidence that the
certificate has been destroyed, stolen or lost, together with any indemnity that
may be required by the Corporation.

  

 
13

--------------------------------------------------------------------------------

 

 

(b) The Corporation shall not be required to issue any certificates representing
the Series D Preferred Stock on or after the applicable Conversion Date. In
place of the delivery of a replacement certificate following the applicable
Conversion Date, the Corporation, upon delivery of the evidence and indemnity
described in clause (a) above, shall deliver a certificate evidencing the shares
of Common Stock into which the shares of Series D Preferred Stock formerly
evidenced by the mutilated, destroyed, stolen or lost certificate have been
converted.

 

Section 16. Miscellaneous.

 

(a) All notices referred to herein shall be in writing, and, unless otherwise
specified herein, all notices hereunder shall be deemed to have been given upon
the earlier of receipt thereof or three Business Days after the mailing thereof
if sent by registered or certified mail (unless first-class mail shall be
specifically permitted for such notice under the terms of this Certificate of
Determination) with postage prepaid, addressed: (i) if to the Corporation, to
its office at 4650 Norris Canyon Road San Ramon, California 94583, Attention:
President, or (ii) if to any Holder, to such Holder at the address of such
Holder as listed in the stock record books of the Corporation, or (iii) to such
other address as the Corporation or any such Holder, as the case may be, shall
have designated by notice similarly given.

 

(b) The Corporation shall pay any and all stock transfer and documentary stamp
taxes that may be payable in respect of any issuance or delivery of shares of
Series D Preferred Stock or shares of Common Stock or other securities issued on
account of Series D Preferred Stock pursuant hereto or certificates representing
such shares or securities. The Corporation shall not, however, be required to
pay any such tax that may be payable in respect of any transfer involved in the
issuance or delivery of shares of Series D Preferred Stock or Common Stock or
other securities in a name other than that in which the shares of Series D
Preferred Stock with respect to which such shares or other securities are issued
or delivered were registered, or in respect of any payment to any Person other
than a payment to the registered holder thereof, and shall not be required to
make any such issuance, delivery or payment unless and until the Person
otherwise entitled to such issuance, delivery or payment has paid to the
Corporation the amount of any such tax or has established, to the satisfaction
of the Corporation, that such tax has been paid or is not payable.

 

(c) All payments on the shares of Series D Preferred Stock shall be subject to
withholding and backup withholding of tax to the extent required by applicable
law, subject to applicable exemptions, and amounts withheld and remitted to the
appropriate taxing authority, if any, shall be treated as received by the
holders thereof.

 

(d) No share of Series D Preferred Stock shall have any rights of preemption
whatsoever under this Certificate of Determination as to any securities of the
Corporation, or any warrants, rights or options issued or granted with respect
thereto, regardless of how such securities, or such warrants, rights or options,
may be designated issued or granted.

 

(e) The shares of Series D Preferred Stock shall not have any voting powers,
preferences or relative, participating, optional or other special rights, or
qualifications, limitations or restrictions thereof, other than as set forth
herein or in the Articles of Incorporation or as provided by applicable law.

  

 
14

--------------------------------------------------------------------------------

 

 

We declare under penalty of perjury under the laws of the State of California
that the matters set forth in this certificate are true and correct of our own
knowledge.

 

Executed at San Ramon, California, on this June 26, 2013.

 

 



       

  

      

   Name: John Regazzi

 

   Title: President and Chief Executive Officer

         

  

      

   Name: Steve Lance

 

   Title: Secretary



 

 

 

 

 

 

 

 

 

 

 

 
15

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

Form of Investor Rights Agreement

 

 

 
 

--------------------------------------------------------------------------------

 

 

Investor rights agreement

 

This Investor Rights Agreement (this “Agreement”) is made and entered into as of
July ___, 2013, by and among Giga-tronics Incorporated, a corporation organized
in the State of California (the “Company”), and the purchaser identified on the
signature page hereto (the “Purchaser”).

 

This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of June 27, 2013, between the Company and the Purchaser, relating to the
purchase of shares of Preferred Stock and Warrants (the “Purchase Agreement”).

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:

 

1.     Definitions. As used in this Agreement, the following terms shall have
the following meanings:

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act; provided, however, that
notwithstanding the foregoing, as used herein, the Purchaser shall not be deemed
an Affiliate of the Company or any Subsidiary, and none of the Company and its
Subsidiaries shall be deemed an Affiliate of the Purchaser.

 

“Agreement” has the meaning set forth in the preamble.

 

“Blue Sky Filing” has the meaning set forth in Section 6(a).

 

“Business Day” means any day other than Saturday, Sunday or any other day on
which commercial banks in the State of California or City of New York are
authorized or required by law to remain closed.

 

“Claims” has the meaning set forth in Section 6(a).

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Shares” means those shares of the Common Stock issuable upon conversion
of the Preferred Stock purchased by the Purchaser from the Company under the
Purchase Agreement and those shares of Common Stock issuable upon exercise of
the Warrants issued by the Company to the Purchaser pursuant to the Purchase
Agreement.

 

“Common Stock” means the Company’s common stock, no par value.

  

 
 

--------------------------------------------------------------------------------

 

 

“Company” has the meaning set forth in the preamble and includes the Company’s
successors by merger, acquisition, reorganization or otherwise.

 

“Company Indemnified Party” has the meaning set forth in Section 6(b).

 

“Effective Date” means the date a Registration Statement is declared effective
by the Commission.

 

“Effectiveness Deadline” means the date that is 60 days after the date of the
Filing Deadline or, if the Commission staff reviews or provides comments on the
applicable Registration Statement, 90 days after the date of the Filing
Deadline.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

 

“Filing Deadline” means August 24, 2013.

 

“Grace Period” has the meaning set forth in Section 3(j).

 

“Indemnified Damages” has the meaning set forth in Section 6(a).

 

“Initial Registration Statement” has the meaning set forth in Section 2(a).

 

“Legal Counsel” has the meaning set forth in Section 3(c).

 

“New Registration Statement” has the meaning set forth in Section 2(a).

 

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, incorporated or unincorporated association,
joint stock company, joint venture, sole proprietorship, government (or an
agency or subdivision thereof), governmental authority or other entity of any
kind.

 

“Preferred Stock” means the Company’s Series D Convertible Voting Perpetual
Preferred Stock.

 

“Prospectus” means the prospectus included in a Registration Statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

 

“Purchase Agreement” has the meaning set forth in the recitals.

 

“Purchaser” has the meaning set forth in the preamble and includes any
transferee or assignee thereof to whom the Purchaser assigns its rights under
this Agreement and who agrees to become bound by the provisions of this
Agreement in accordance with Section 8 and any transferee or assignee thereof to
whom a transferee or assignee assigns its rights under this Agreement and who
agrees to become bound by the provisions of this Agreement in accordance with
Section 8.

  

2 
 

--------------------------------------------------------------------------------

 

 

“Purchaser Indemnified Party” has the meaning set forth in Section 6(a).

 

“register,” “registered,” and “registration” refer to a registration effected by
preparing and filing one or more Registration Statements (as defined below) in
compliance with the Securities Act and pursuant to Rule 415 and the declaration
or ordering of effectiveness of such Registration Statement(s) by the
Commission.

 

“Registrable Securities” means all of the Common Shares and any securities
issued or distributed or issuable in respect thereof by way of a stock split,
dividend or other distribution or in connection with a combination of shares,
recapitalization, merger consolidation or other reorganization or similar event
with respect to the Common Shares; provided, that Common Shares shall cease to
be Registrable Securities upon the earliest to occur of the following: (A) a
sale pursuant to a Registration Statement or Rule 144 (in which case, only such
security sold shall cease to be a Registrable Security); (B) if such Common
Shares have ceased to be outstanding; or (C) if such Common Shares have been
sold in a private transaction in which the Purchaser’s rights under this
Agreement have not been assigned to the transferee.

 

“Registration Period” has the meaning set forth in Section 3(a).

 

“Registration Statement” means a registration statement or registration
statements of the Company filed under the Securities Act covering the
Registrable Securities.

 

“Required Holders” means the holders of at least 50% of the Registrable
Securities.

 

“Rule 144” means Rule 144 under the Securities Act as such Rule may be amended
from time to time, or any similar rule or regulation hereafter adopted by the
Commission having substantially the same effect as such Rule.

 

“Rule 415” means Rule 415 under the Securities Act as such Rule may be amended
from time to time, or any successor rule providing for offering securities on a
continuous or delayed basis.

 

“Rule 424” means Rule 424 under the Securities Act as such Rule may be amended
from time to time, or any similar rule or regulation hereafter adopted by the
Commission having substantially the same effect as such Rule.

 

“SEC Guidance” means any publicly-available written or oral guidance, comments,
requirements or requests of the Commission staff.

 

“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

 

“Selling Expenses” means all underwriting discounts, selling commissions and
stock transfer taxes applicable to the sale of Registrable Securities, and fees
and disbursements of counsel for any holder of Registrable Securities, except
for the fees and disbursements of counsel for the holders of Registrable
Securities required to be paid by the Company pursuant to Section 5.

  

 
 3

--------------------------------------------------------------------------------

 

 

“Suspension Notice” has the meaning set forth in Section 4(c).

 

“Underwritten Offering” means a registration in which Registrable Securities are
sold to an underwriter or underwriters on a firm commitment basis for reoffering
to the public.

 

“Violations” has the meaning set forth in Section 6(a).

 

“Warrants” means the warrants issued by the Company and purchased by the
Purchaser pursuant to the Purchase Agreement.

 

2.     Registration.

 

a.     The Company agrees to file with the Commission a Registration Statement
under the Securities Act on Form S-3, no later than the Filing Deadline,
covering the offer and resale of all of the Registrable Securities on a
continuous basis pursuant to Rule 415 (the “Initial Registration Statement”).
The Company shall use commercially reasonable efforts to have the Registration
Statement declared effective by the Commission as soon as practicable, but in no
event later than the Effectiveness Deadline. Notwithstanding the registration
obligations set forth in the preceding sentences of this Section 2(a), if, in
response to its filing of the Initial Registration Statement, the Company
receives a Commission comment that all of the Registrable Securities cannot be
registered for resale on the Initial Registration Statement, then the Company
shall promptly inform the Purchaser thereof and, upon the written request of the
Required Holders, either (i) file amendments to the Initial Registration
Statement, or (ii) withdraw the Initial Registration Statement and file a new
registration statement (a “New Registration Statement”), in either case covering
the maximum number of Registrable Securities consistent with such Commission
comment, and, as promptly as practicable thereafter, taking into account such
Commission comment, file a Registration Statement covering the balance of the
Registrable Securities; provided, in no event shall the Company be required to
file a registration statement on Form S-1 or equivalent long-form registration
statement. In no event shall the Company include any securities other than
Registrable Securities on any Registration Statement under this Section 2
without the prior written consent of the Required Holders.

 

b.     Ineligibility for Form S-3. The Initial Registration Statement shall be
on Form S-3. In the event that Form S-3 is at any time not available for the
registration of the resale of Registrable Securities, the Company shall
undertake to file with the Commission a Registration Statement on Form S-3 to
register the Registrable Securities within 30 days of the date on which the
Company’s use of Form S-3 first becomes available, provided that the Company
shall maintain the effectiveness of any Registration Statement then in effect
until such time as a new Registration Statement on Form S-3 covering the
Registrable Securities has been declared effective by the Commission.

 

c.     Effectiveness. The Company shall cause any Registration Statement filed
under Section 2 to be declared effective under the Securities Act as promptly as
possible after the filing thereof.

  

 
 4

--------------------------------------------------------------------------------

 

 

d.     [intentionally omitted].

 

e.     Underwritten Offering.

 

(i)     If the holders of not less than a majority of any class of Registrable
Securities included in any offering pursuant to a Registration Statement filed
pursuant to Section 2 so elect, such offering shall be in the form of an
Underwritten Offering and the Company, if necessary, shall amend or supplement
such Registration Statement for such purpose. The holders of a majority of the
class of Registrable Securities included in such Underwritten Offering shall,
after consulting with the Company, have the right to select the managing
underwriter or underwriters for the offering.

 

(ii)     In the case of an Underwritten Offering pursuant to Section 2.e(i), the
Company shall cause the senior executive officers of the Company to participate
in the customary “road show” presentations that may be reasonably requested by
the managing underwriter in any such Underwritten Offering and otherwise to
facilitate, cooperate with, and participate in each proposed offering
contemplated herein and customary selling efforts related thereto (provided,
that such activities shall not unreasonably interfere with the duties of such
officers in the ordinary course of the Company’s business).

 

(iii)     In the case of an Underwritten Offering pursuant to Section 2.e(i),
the Company shall cooperate with the selling holders of Registrable Securities
and the managing underwriter, underwriters or agent, if any, to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be sold and not bearing any restrictive legends.

 

3.     Registration Procedures. At such time as the Company is obligated to file
a Registration Statement with the Commission pursuant to Section 2, the Company
will use reasonable best efforts to effect the registration of the Registrable
Securities in accordance with the intended method of disposition thereof and,
pursuant thereto, the Company shall have the following obligations:

 

a.     The Company shall keep each Registration Statement effective pursuant to
Rule 415 at all times from its effective time until the earlier of (i) the date
as of which the Common Stock covered by such Registration Statement cease to be
Registrable Securities or (ii) the date on which the Purchaser shall have sold
all of the Registrable Securities covered by such Registration Statement (the
“Registration Period”). The Company shall ensure that each Registration
Statement (including any amendments or supplements thereto and Prospectuses
contained therein) shall not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein, or necessary to
make the statements therein (in the case of Prospectuses, in the light of the
circumstances in which they were made) not misleading.

 

b.     The Company shall prepare and file with the Commission such amendments
and supplements to a Registration Statement and the Prospectus used in
connection with such Registration Statement, which Prospectus is to be filed
pursuant to Rule 424 promulgated under the Securities Act, as may be necessary
to keep such Registration Statement effective at all times during the
Registration Period, and, during such period, comply with the provisions of the
Securities Act with respect to the disposition of all Registrable Securities of
the Company covered by such Registration Statement until such time as all of
such Registrable Securities shall have been disposed of in accordance with the
intended methods of disposition by the seller or sellers thereof as set forth in
such Registration Statement. In the case of amendments and supplements to a
Registration Statement that are required to be filed pursuant to this Agreement
(including pursuant to this Section 3(b)) by reason of the Company filing a
report on Form 10-Q, Form 10-K or any analogous report under the Exchange Act,
the Company shall have incorporated such report by reference into such
Registration Statement, if applicable, or shall file such amendments or
supplements with the Commission on the same day on which the Exchange Act report
is filed which created the requirement for the Company to amend or supplement
such Registration Statement.

  

 
 5

--------------------------------------------------------------------------------

 

 

c.     The Purchaser shall have the right to select one legal counsel to review
and oversee any registration pursuant to this Agreement (“Legal Counsel”), as
designated by the Required Holders. The Company and Legal Counsel shall
reasonably cooperate with each other in performing the Company’s obligations
under this Agreement. The Company shall (A) permit Legal Counsel to review and
comment upon (i) a Registration Statement at least five (5) Business Days prior
to its filing with the Commission and (ii) all amendments and supplements to all
Registration Statements (except for Annual Reports on Form 10-K, and Reports on
Form 10-Q and any similar or successor reports) within a reasonable number of
days prior to their filing with the Commission, and (B) not file any
Registration Statement or amendment or supplement thereto in a form to which
Legal Counsel reasonably objects. The Company shall not submit a request for
acceleration of the effectiveness of a Registration Statement or any amendment
or supplement thereto without the prior approval of Legal Counsel, which consent
shall not be unreasonably withheld. The Company shall promptly furnish to Legal
Counsel, without charge, (i) copies of any correspondence from the Commission or
the staff of the Commission to the Company or its representatives relating to
any Registration Statement, (ii) after the same is prepared and filed with the
Commission, one copy of any Registration Statement and any amendment(s) thereto,
including financial statements and schedules, all documents incorporated therein
by reference, if requested by the Purchaser, and all exhibits and (iii) upon the
effectiveness of any Registration Statement, one copy of the Prospectus included
in such Registration Statement and all amendments and supplements thereto. The
Company shall reasonably cooperate with Legal Counsel in performing the
Company’s obligations pursuant to this Section 3.

 

d.     The Company shall promptly furnish to the Purchaser, without charge, (i)
after the same is prepared and filed with the Commission, at least one copy of
such Registration Statement and any amendment(s) thereto, including financial
statements and schedules, all documents incorporated therein by reference, if
requested by the Purchaser, all exhibits and each preliminary Prospectus, (ii)
upon the effectiveness of any Registration Statement, ten (10) copies of the
Prospectus included in such Registration Statement and all amendments and
supplements thereto (or such other number of copies as the Purchaser may
reasonably request) and (iii) such other documents, including copies of any
preliminary or final Prospectus, as the Purchaser may reasonably request from
time to time in order to facilitate the disposition of the Registrable
Securities owned by the Purchaser.

 

e.     The Company shall (i) register and qualify, unless an exemption from
registration and qualification applies, the resale by the Purchaser of the
Registrable Securities covered by a Registration Statement under such other
securities or “blue sky” laws of all applicable jurisdictions in the United
States, (ii) prepare and file in those jurisdictions, such amendments (including
post-effective amendments) and supplements to such registrations and
qualifications as may be necessary to maintain the effectiveness thereof during
the Registration Period, (iii) take such other actions as may be necessary to
maintain such registrations and qualifications in effect at all times during the
Registration Period, and (iv) take all other actions reasonably necessary or
advisable to qualify the Registrable Securities for sale in such jurisdictions;
provided, however, that the Company shall not be required in connection
therewith or as a condition thereto to (x) qualify to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 3(e), (y) subject itself to general taxation in any such jurisdiction,
or (z) file a general consent to service of process in any such jurisdiction.
The Company shall promptly notify Legal Counsel and the Purchaser of the receipt
by the Company of any notification with respect to the suspension of the
registration or qualification of any of the Registrable Securities for sale
under the securities or “blue sky” laws of any jurisdiction in the United States
or its receipt of actual notice of the initiation or threatening of any
proceeding for such purpose.

  

 
 6

--------------------------------------------------------------------------------

 

 

f.     The Company shall notify Legal Counsel and the Purchaser in writing of
the happening of any event, as promptly as practicable after becoming aware of
such event, as a result of which the Prospectus included in a Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omission to state a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading (provided that in no event shall such notice contain
any material, nonpublic information), and, subject to Section 3(l), promptly
prepare a supplement or amendment to such Registration Statement to correct such
untrue statement or omission, and deliver ten (10) copies of such supplement or
amendment to Legal Counsel and the Purchaser (or such other number of copies as
Legal Counsel or the Purchaser may reasonably request). The Company shall also
promptly notify Legal Counsel and the Purchaser in writing (i) when a Prospectus
or any Prospectus supplement or post-effective amendment has been filed, and
when a Registration Statement or any post-effective amendment has become
effective (notification of such effectiveness shall be delivered to Legal
Counsel and the Purchaser by facsimile on the same day of such effectiveness and
by overnight mail), (ii) of any request by the Commission for amendments or
supplements to a Registration Statement or related Prospectus or related
information, and (iii) of the Company’s reasonable determination that a
post-effective amendment to a Registration Statement would be appropriate.

 

g.     The Company shall use commercially reasonable efforts to prevent the
issuance of any stop order or other suspension of effectiveness of a
Registration Statement, or the suspension of the qualification of any of the
Registrable Securities for sale in any jurisdiction and, if such an order or
suspension is issued, to obtain the withdrawal of such order or suspension at
the earliest possible moment and to notify Legal Counsel and the Purchaser of
the issuance of such order and the resolution thereof or its receipt of actual
notice of the initiation or threat of any proceeding for such purpose.

 

h.     The Company shall hold in confidence and not make any disclosure of
information concerning the Purchaser provided to the Company unless (i)
disclosure of such information is necessary to comply with federal or state
securities laws, (ii) the disclosure of such information is necessary to avoid
or correct a misstatement or omission in any Registration Statement, (iii) the
release of such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
agreement. The Company agrees that it shall, upon learning that disclosure of
such information concerning the Purchaser is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
written notice to the Purchaser and allow the Purchaser, at the Purchaser’s
expense, to undertake appropriate action to prevent disclosure of, or to obtain
a protective order for, such information.

  

 
 7

--------------------------------------------------------------------------------

 

 

i.     If requested by the Purchaser, the Company shall (i) as soon as
practicable incorporate in a Prospectus supplement or post-effective amendment
such information as the Purchaser reasonably requests to be included therein
relating to the sale and distribution of Registrable Securities, including,
without limitation, information with respect to the number of Registrable
Securities being offered or sold, the purchase price being paid therefor and any
other terms of the offering of the Registrable Securities to be sold in such
offering; (ii) as soon as practicable make all required filings of such
Prospectus supplement or post-effective amendment after being notified of the
matters to be incorporated in such Prospectus supplement or post-effective
amendment; and (iii) as soon as practicable, supplement or make amendments to
any Registration Statement if reasonably requested by the Purchaser holding any
Registrable Securities.

 

j.     Notwithstanding anything to the contrary herein, at any time after the
Effective Date, the Company may delay the disclosure of material, non-public
information concerning the Company the disclosure of which at the time is not,
in the good faith opinion of the Board of Directors of the Company and its
counsel, in the best interest of the Company and, in the opinion of counsel to
the Company, otherwise required (a “Grace Period”); provided, that the Company
shall promptly (i) notify the Purchaser in writing of the existence of material,
non-public information giving rise to a Grace Period (provided that in each
notice the Company will not disclose the content of such material, non-public
information to the Purchaser) and the date on which the Grace Period will begin,
and (ii) notify the Purchaser in writing of the date on which the Grace Period
ends; and, provided further, that no Grace Period shall exceed sixty (60)
consecutive days and during any three hundred sixty five (365) day period such
Grace Periods shall not exceed an aggregate of one hundred twenty (120) days and
the first day of any Grace Period must be at least two (2) trading days after
the last day of any prior Grace Period. For purposes of determining the length
of a Grace Period above, the Grace Period shall begin on and include the date
the Purchaser receives the notice referred to in clause (i) and shall end on and
include the later of the date the Purchaser receives the notice referred to in
clause (ii) and the date referred to in such notice. The provisions of Section
3(g) hereof shall not be applicable during the period of any Grace Period. Upon
expiration of the Grace Period, the Company shall again be bound by the first
sentence of Section 3(f) with respect to the information giving rise thereto
unless such material, non-public information is no longer applicable.
Notwithstanding anything to the contrary, the Company shall cause its transfer
agent to deliver unlegended shares of Common Stock to a transferee of the
Purchaser in connection with any sale of Registrable Securities with respect to
which such Purchaser has entered into a contract for sale, and delivered a copy
of the Prospectus included as part of the applicable Registration Statement
(unless an exemption from such prospectus delivery requirements exists), prior
to the Purchaser’s receipt of the notice of a Grace Period and for which the
Purchaser has not yet settled.

  

 
 8

--------------------------------------------------------------------------------

 

 

4.     Obligations of the Purchaser Relating to Registration.

 

a.     At least ten Business Days prior to the first anticipated filing date of
a Registration Statement, the Company shall notify the Purchaser in writing of
the information the Company requires from the Purchaser to have any of the
Purchaser’s Registrable Securities included in such Registration Statement. It
shall be a condition precedent to the obligations of the Company to complete the
registration pursuant to this Agreement with respect to the Registrable
Securities of the Purchaser that the Purchaser shall furnish to the Company, not
later than five Business Days after the date of the Company’s notice, such
information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it as shall
be reasonably required to effect the effectiveness of the registration of the
Purchaser’s Registrable Securities.

 

b.     The Purchaser, by its acceptance of the Registrable Securities, agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of any Registration Statement hereunder, unless
such Purchaser has notified the Company in writing of its election to exclude
all of such Purchaser’s Registrable Securities from such Registration Statement.

 

c.     The Purchaser agrees that, upon receipt of any notice from the Company of
the happening of any event of the kind described in Section 3(g) or the first
sentence of Section 3(f) (each a “Suspension Notice”), the Purchaser will
immediately discontinue disposition of Registrable Securities pursuant to any
Registration Statement(s) covering such Registrable Securities until the
Purchaser’s receipt of the copies of the supplemented or amended Prospectus
contemplated by Section 3(g) or the first sentence of Section 3(f) or receipt of
notice that no supplement or amendment is required. Notwithstanding anything to
the contrary, the Company shall cause its transfer agent to deliver unlegended
shares of Common Stock to a transferee of the Purchaser in accordance with the
terms of the Purchase Agreement in connection with any sale of Registrable
Securities with respect to which such Purchaser has entered into a contract for
sale prior to such Purchaser’s receipt of a notice from the Company of the
happening of any event of the kind described in Section 3(g) or the first
sentence of Section 3(f) and for which the Purchaser has not yet settled. In any
event, the Company shall not be entitled to deliver more than one Suspension
Notice in any one year.

 

d.     The Purchaser covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it or an
exemption therefrom in connection with sales of Registrable Securities pursuant
to the Registration Statement.

 

5.     Expenses of Registration. All expenses, other than Selling Expenses, with
respect to the registration and disposition of Registrable Securities including,
without limitation, all registration, listing and qualifications fees, printers
and accounting fees, and fees and disbursements of counsel for the Company and
reasonable fees (which shall be proportional and reasonable in relation to the
market value of the Registrable Securities being registered) of one counsel for
the Purchaser, who shall be selected by the Required Holders shall be paid by
the Company. All Selling Expenses relating to Registrable Securities registered
pursuant to this Agreement shall be borne and paid by the holders of such
Registrable Securities, in proportion to the number of Registrable Securities
registered for each such holder.

  

 
 9

--------------------------------------------------------------------------------

 

 

6.     Indemnification. In the event any Registrable Securities are included in
a Registration Statement under this Agreement:

 

a.     To the fullest extent permitted by law, the Company will, and hereby
does, indemnify, hold harmless and defend the Purchaser, the directors,
officers, managers, members, partners, employees, agents, representatives of,
and each Person, if any, who controls the Purchaser within the meaning of the
Securities Act or the Exchange Act (each, a “Purchaser Indemnified Party”),
against any losses, claims, damages, liabilities, judgments, fines, penalties,
charges, costs, attorneys’ fees, amounts paid in settlement or expenses, joint
or several, (collectively, “Claims”) incurred in investigating, preparing or
defending any action, claim, suit, inquiry, proceeding, investigation or appeal
taken from the foregoing by or before any court or governmental, administrative
or other regulatory agency, body or the Commission, whether pending or
threatened, whether or not an indemnified party is or may be a party thereto
(“Indemnified Damages”), to which any of them may become subject insofar as such
Claims (or actions or proceedings, whether commenced or threatened, in respect
thereof) arise out of or are based upon: (i) any untrue statement or alleged
untrue statement of a material fact in a Registration Statement or any amendment
thereof or supplement thereto or in any filing made in connection with the
qualification of the offering under the securities or other “blue sky” laws of
any jurisdiction in which Registrable Securities are offered (“Blue Sky
Filing”), or the omission or alleged omission to state a material fact required
to be stated therein or necessary to make the statements therein not misleading,
(ii) any untrue statement or alleged untrue statement of a material fact
contained in any Prospectus or free writing prospectus (as defined in Rule 405
under the Securities Act), or the omission or alleged omission to state therein
any material fact necessary to make the statements made therein, in the light of
the circumstances under which the statements therein were made, not misleading,
or (iii) any violation of this Agreement (the matters in the foregoing clauses
(i) through (iii) being, collectively, “Violations”). Subject to Section 6(c),
the Company shall reimburse the Purchaser Indemnified Parties, promptly as such
expenses are incurred and are due and payable, for any legal fees or other
reasonable expenses incurred by them in connection with investigating or
defending any such Claim. Notwithstanding anything to the contrary contained
herein, the indemnification agreement contained in this Section 6(a): shall not
apply to a Claim (a) arising out of or based upon a Violation which occurs in
reliance upon and in conformity with information furnished in writing to the
Company by or on behalf of such Purchaser Indemnified Party expressly for use in
any Prospectus or supplement thereto or the omission or alleged omission in such
written information to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, if such Prospectus or
supplement thereto was timely made available by the Company pursuant to Section
3(d); (b) to the extent such Claim is based on a failure of such Purchaser
Indemnified Party to deliver or to cause to be delivered the Prospectus made
available by the Company, including a corrected Prospectus, if such Prospectus
or corrected Prospectus was timely made available by the Company pursuant to
Section 3(d); (c) in which amounts are paid in settlement of any Claim and such
settlement is effected without the prior written consent of the Company, which
consent shall not be unreasonably withheld or delayed; (d) in which such
Purchaser Indemnified Party fails to cease all offers and sales of Registrable
Securities in accordance with Section 4(c) herein, to the extent such Claim is
based on such failure; and (e) arising out of or based solely upon a breach by
such Purchaser Indemnified Party of such Purchaser Indemnified Party’s
obligations set forth herein. This indemnity shall be in addition to any
liability the Company may otherwise have. Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of the
Purchaser Indemnified Party and shall survive the transfer of the Registrable
Securities by the Purchaser pursuant to Section 8.

  

 
 10

--------------------------------------------------------------------------------

 

 

b.     In connection with any Registration Statement in which the Purchaser is
participating, to the fullest extent permitted by law, such Purchaser agrees to
severally and not jointly indemnify, hold harmless and defend the Company and
each of its directors, officers, employees, agents and representatives and each
Person, if any, who controls the Company within the meaning of the Securities
Act or the Exchange Act (each, an “Company Indemnified Party”), against any
Claim or Indemnified Damages to which any of them may become subject, under the
Securities Act, the Exchange Act or otherwise, insofar as such Claim or
Indemnified Damages arise out of or are based upon (i) any untrue statement or
alleged untrue statement of a material fact in a Registration Statement or any
amendment thereof or supplement thereto or in any filing made in connection with
a Blue Sky Filing, or the omission or alleged omission to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading or (ii) any untrue statement or alleged untrue statement of a
material fact contained in any Prospectus or free writing prospectus (as defined
in Rule 405 under the Securities Act), or the omission or alleged omission to
state therein any material fact necessary to make the statements made therein,
in the light of the circumstances under which the statements therein were made,
not misleading, in each case to the extent, and only to the extent, that such
untrue statement or omission of a material fact is contained in any written
information furnished to the Company by such Purchaser expressly for use in
connection with such Registration Statement; and, subject to Section 6(c), such
Purchaser will reimburse any legal or other expenses reasonably incurred by an
Company Indemnified Party in connection with investigating or defending any such
Claim; provided, however, that the indemnity agreement contained in this Section
6(b) and the agreement with respect to contribution contained in Section 7 shall
not apply to amounts paid in settlement of any Claim if such settlement is
effected without the prior written consent of such Purchaser, which consent
shall not be unreasonably withheld or delayed and provided further, that the
obligation to indemnify shall be limited to the net proceeds (after underwriting
fees, commissions or discounts) actually received by such holder from the sale
of Registrable Securities pursuant to such Registration Statement. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of such Company Indemnified Party and shall survive the
transfer of the Registrable Securities by the Purchaser pursuant to Section 8.

  

11
 

--------------------------------------------------------------------------------

 

 

c.     Promptly after receipt by a Purchaser Indemnified Party or Company
Indemnified Party under this Section 6 of notice of the commencement of any
action or proceeding (including any governmental action or proceeding) involving
a Claim, such Purchaser Indemnified Party or Company Indemnified Party shall, if
a Claim in respect thereof is to be made against any indemnifying party under
this Section 6, deliver to the indemnifying party a written notice of the
commencement thereof, and the indemnifying party shall have the right to
participate in, and, to the extent the indemnifying party so desires, jointly
with any other indemnifying party similarly noticed, to assume control of the
defense thereof with counsel mutually satisfactory to the indemnifying party and
the Purchaser Indemnified Party or the Company Indemnified Party, as the case
may be; provided, however, that a Purchaser Indemnified Party or Company
Indemnified Party shall have the right to retain its own counsel with the fees
and expenses of not more than one counsel for such Purchaser Indemnified Party
or Company Indemnified Party to be paid by the indemnifying party, if, in the
reasonable opinion of counsel retained by the indemnifying party, the
representation by such counsel of the Purchaser Indemnified Party or Company
Indemnified Party and the indemnifying party would be inappropriate due to
actual or potential differing interests between such Purchaser Indemnified Party
or Company Indemnified Party and any other party represented by such counsel in
such proceeding. In the case of a Purchaser Indemnified Party, legal counsel
referred to in the immediately preceding sentence shall be selected by the
Required Holders. The Company Indemnified Party or Purchaser Indemnified Party
shall cooperate fully with the indemnifying party in connection with any
negotiation or defense of any such action or Claim by the indemnifying party and
shall furnish to the indemnifying party all information reasonably available to
the Company Indemnified Party or Purchaser Indemnified Party which relates to
such action or Claim. The indemnifying party shall keep the Company Indemnified
Party or Purchaser Indemnified Party reasonably apprised at all times as to the
status of the defense or any settlement negotiations with respect thereto. No
indemnifying party shall be liable for any settlement of any action, claim or
proceeding effected without its prior written consent, provided, however, that
the indemnifying party shall not unreasonably withhold, delay or condition its
consent. No indemnifying party shall, without the prior written consent of the
Company Indemnified Party or Purchaser Indemnified Party, consent to entry of
any judgment or enter into any settlement or other compromise which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Company Indemnified Party or Purchaser Indemnified Party of a release
from all liability in respect to such Claim or litigation, and such settlement
shall not include any admission as to fault on the part of the Company
Indemnified Party. Following indemnification as provided for hereunder, the
indemnifying party shall be subrogated to all rights of the Company Indemnified
Party or Purchaser Indemnified Party with respect to all third parties, firms or
corporations relating to the matter for which indemnification has been made. The
failure to deliver written notice to the indemnifying party within a reasonable
time of the commencement of any such action shall not relieve such indemnifying
party of any liability to the Purchaser Indemnified Party or Company Indemnified
Party under this Section 6, except to the extent that the indemnifying party is
prejudiced in its ability to defend such action.

 

d.     The indemnification required by this Section 6 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Damages are incurred.

 

e.     The indemnity agreements contained herein shall be in addition to (i) any
cause of action or similar right of the Company Indemnified Party or Purchaser
Indemnified Party against the indemnifying party or others, and (ii) any
liabilities the indemnifying party may be subject to pursuant to the law.

  

 
 12

--------------------------------------------------------------------------------

 

 

7.     Contribution. To the extent any indemnification by an indemnifying party
is prohibited or limited by law, the indemnifying party agrees to make the
maximum contribution with respect to any amounts for which it would otherwise be
liable under Section 6 to the fullest extent permitted by law; provided,
however, that: (i) no Person involved in the sale of Registrable Securities
which Person is guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) in connection with such sale shall be
entitled to contribution from any Person involved in such sale of Registrable
Securities who was not guilty of fraudulent misrepresentation; and (ii)
contribution by any seller of Registrable Securities shall be limited in amount
to the net amount of proceeds received by such seller from the sale of such
Registrable Securities pursuant to such Registration Statement. The relative
fault of the indemnifying party and of the indemnified party shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the indemnifying party or by
the indemnified party and the parties' relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The parties agree that it would not be just and equitable if contribution
pursuant hereto were determined by pro rata allocation or by any other method or
allocation which does not take account of the equitable considerations referred
to herein.

 

8.     Assignment of Registration Rights. The registration rights provided
pursuant to Sections 2 through 10 of this Agreement shall be assignable in full
or in part by the Purchaser to any transferee of such Purchaser’s Registrable
Securities if: (i) the Purchaser agrees in writing with the transferee or
assignee to assign such rights, and a copy of such agreement is furnished to the
Company within a reasonable time after such assignment; (ii) the Company is,
contemporaneous with such transfer or assignment, furnished with written notice
of (a) the name and address of such transferee or assignee, and (b) the
Registrable Securities with respect to which such registration rights are being
transferred or assigned; and (iii) at or before the time the Company receives
the written notice contemplated by clause (ii) of this sentence the transferee
or assignee agrees in writing with the Company to be bound by all of the
provisions contained herein.

 

9.     Amendment. Provisions of this Agreement may be amended and the observance
thereof may be waived (either generally or in a particular instance and either
retroactively or prospectively), only with the written consent of the Company
and the Required Holders. Any amendment or waiver effected in accordance with
this Section 9 shall be binding upon the Purchaser and the Company. No such
amendment shall be effective to the extent that it applies to less than all of
the holders of the Registrable Securities.

 

10.     Preservation of Rights.   Except with the prior consent of the Required
Holders, the Company shall not, for so long as there are Registrable Securities,
(a) grant any registration rights to third parties that are inconsistent with
the rights granted hereunder, or (b) enter into any agreement, take any action,
or permit any change to occur, with respect to its securities that violates or
subordinates the rights expressly granted to the holders of Registrable
Securities in this Agreement.

 

11.     Rule 144 Compliance.   With a view to making available to the holders of
Registrable Securities the benefits of Rule 144 under the Securities Act and any
other rule or regulation of the Commission that may at any time permit a holder
to sell securities of the Company to the public without registration or pursuant
to a registration on Form S-3 (or any successor form), the Company shall:

  

 
 13

--------------------------------------------------------------------------------

 

 

a.      make and keep public information available, as those terms are
understood and defined in Rule 144 at all times; and

 

b.     use its commercially reasonable best efforts to file with the Commission
in a timely manner all reports and other documents required of the Company under
the Securities Act and the Exchange Act.

 

12.     Voting Agreement.

 

a.     Subject to Section 12(d) below, each Purchaser hereby agrees to vote its
shares of Preferred Stock (the “Series D Shares”), or provide its written
consent with respect thereto, on any matter as to which the shares Series D
Shares may be voted or as to which a consent is required or requested in respect
of the Series D Shares (each, a “Matter”), as follows:

 

(i)     For purposes of the separate class vote of the Series D Shares required
under the California Corporations Code, including any Matter that is a
“reorganization,” as defined in the California Corporations Code, each Purchaser
shall vote its Series D Shares, in such separate class vote, either (i) for the
Matter, if the shares of Common Stock and Series C Shares voting together as a
single class approve such Matter by the requisite vote, or (ii) against the
Matter, if the shares of Common Stock and Series D Shares voting together as a
single class fail to approve such Matter by the requisite vote; and

 

(ii)     When voting together with the Common Stock as a single class, each
Purchaser shall vote its Series D Shares in its sole discretion.

 

b.     Except as provided below, until such time as this Agreement shall
terminate, all certificates representing the Series D Shares shall bear the
following legend:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS OF AN
INVESTOR RIGHTS AGREEMENT. THE INVESTOR RIGHTS AGREEMENT LIMITS THE VOTING
RIGHTS OF THE HOLDER OF THESE SECURITIES IN CONNECTION WITH THE APPROVAL OF
CERTAIN CORPORATE REORGANIZATIONS. ANY TRANSFEREE OF THESE SECURITIES TAKES
SUBJECT TO THE TERMS OF SUCH AGREEMENT, A COPY OF WHICH IS ON FILE WITH THE
SECRETARY OF THE COMPANY.

 

Such legend may be removed as to any Series D Shares which have been converted
into shares of Common Stock.

 

c.     Upon execution, a copy of this Agreement and any extension or amendment
thereof shall be filed with the Secretary of the Company and during the term of
this agreement shall be open to inspection by a shareholder of the Company or
its agent, upon the same terms as the records of shareholders of the Company are
open to inspection.

 

d.     Notwithstanding the foregoing, the obligations of the Purchasers under
this Section 12 shall terminate upon the earliest to occur of (i) the
dissolution of the Company; (ii) the termination of this Agreement pursuant to
its terms; and (iii) the conversion of all of the Series D Shares into shares of
Common Stock. For avoidance of doubt, shares of Common Stock issued upon
conversion of any Series D Shares (whether or not other Series D Shares remain
outstanding) shall not be subject to this Section 12.

  

 
 14

--------------------------------------------------------------------------------

 

 

13.     Miscellaneous.

 

a.     A Person is deemed to be a holder of Registrable Securities whenever such
Person owns or is deemed to own of record such Registrable Securities.

 

b.     Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally, (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party), so long as such facsimile is followed by mail delivery of the
same information contained in such facsimile, or (iii) one Business Day after
deposit with a nationally recognized overnight delivery service, in each case
properly addressed to the party to receive the same. The addresses for such
communications shall be:

 

If to the Company:               Giga-tronics Incorporated

4650 Norris Canyon Road

San Ramon, California 94583

Attn: John Regazzi

Email: jregazzi@gigatronics.com

 

If to the Purchaser, to the address set forth underneath the Purchaser’s name on
the signature page hereto.

 

Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, or (B) provided by a courier or
overnight courier service shall be rebuttable evidence of personal service, or
receipt from a nationally recognized overnight delivery service in accordance
with clause (i) or (iii) above, respectively.

 

c.     Failure of any party to exercise any right or remedy under this Agreement
or otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.

 

d.     All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of California, without giving effect to any choice of law or conflict of
law provision or rule (whether of the State of California or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of California.

 

e.     This Agreement and the instruments referenced herein constitute the
entire agreement among the parties hereto with respect to the subject matter
hereof and thereof. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein and therein. This
Agreement and the instruments referenced herein supersede all prior agreements
and understandings among the parties hereto with respect to the subject matter
hereof and thereof.

  

 
 15

--------------------------------------------------------------------------------

 

 

f.     Subject to the requirements of Section 8, this Agreement shall inure to
the benefit of and be binding upon the permitted successors and assigns of each
of the parties hereto.

 

g.     The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.

 

h.     This Agreement may be executed in identical counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
agreement. This Agreement, once executed by a party, may be delivered to the
other party hereto by facsimile transmission of a copy of this Agreement bearing
the signature of the party so delivering this Agreement.

 

i.     Each party shall do and perform, or cause to be done and performed, all
such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

 

j.     All consents and other determinations required to be made by the
Purchaser pursuant to this Agreement shall be made, unless otherwise specified
in this Agreement, by the Required Holders.

 

k.     The language used in this Agreement will be deemed to be the language
chosen by the parties to express their mutual intent and no rules of strict
construction will be applied against any party.

 

l.     This Agreement is intended for the benefit of the parties hereto and
their respective permitted successors and assigns, and is not for the benefit
of, nor may any provision hereof be enforced by, any other Person.

 

m.     As used herein, “Dollar”, “US Dollar” and “$” each mean the lawful money
of the United States.

 

n.     The parties acknowledge that it would be impossible to fix money damages
for violations of this Agreement and that such violations will cause irreparable
injury for which an adequate remedy at law is not available. The parties hereby
agree that any party hereto may, in its sole discretion, apply to any California
Court for specific performance or similar relief as such court may deem just and
proper in order to enforce this Agreement or prevent any violation thereof and,
to the extent permitted by applicable law, each party waives any objection or
defense to the imposition of such relief. Nothing herein shall be construed to
prohibit any party from bringing any action for damages in addition to an action
for specific performance or an injunction for a breach of this Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

  

 
16 

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the parties have executed this Investor Rights Agreement as
of the date first written above.

 

GIGA-TRONICS INCORPORATED

 

 

 

By: __________________     
Name: John Regazzi
Title:     President and Chief Executive Officer

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGES OF PURCHASER TO FOLLOW]

  

[Signature Page to Investor Rights Agreement] 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Investor Rights Agreement as
of the date first written above.

 

 

 

NAME OF PURCHASER

 

Alara Capital AVI II, LLC, a Delaware limited liability company

 

 

 

AUTHORIZED SIGNATORY

 

 

By:      _______________________

Name: Darrin C. Wallis

Title: Managing Member

 

 

Address for Notice:

c/o Active Value Investors, LLC

Parkview Tower
1150 First Ave, Suite 600
King of Prussia, PA 19406

 

Telephone No.: (610) 310-9419
E-mail Address: dwallis@activevalueinvestors.com

Attention: Darren C. Wallis, Managing Member

 

 


--------------------------------------------------------------------------------

 

  

EXHIBIT D

 

Form of Secretary’s Certificate

 

The undersigned hereby certifies that he is the duly elected, qualified Acting
Secretary of Giga-tronics Incorporated, a corporation organized in the State of
California (the “Company”), and that as such he is authorized to execute and
deliver this certificate in the name and on behalf of the Company and in
connection with the Securities Purchase Agreement, dated as of June 27, 2013, by
and between the Company and the investor party thereto (the “Securities Purchase
Agreement”), and further certifies in his official capacity, in the name and on
behalf of the Company, the items set forth below. Capitalized terms used but not
otherwise defined herein shall have the meaning set forth in the Securities
Purchase Agreement.

 



1.

Attached hereto as Exhibit A is a true, correct and complete copy of the
resolutions duly adopted by the Board of Directors of the Company at a meeting
held on June 26, 2013 Such resolutions have not in any way been amended,
modified, revoked or rescinded, have been in full force and effect since their
adoption to and including the date hereof and are now in full force and effect.



 



2.

The Company’s Restated Articles of Incorporation, as amended, were filed as
exhibits to the Company’s Form 10-KSB filed with the SEC on June 27, 1999, as
amended by a certificate of determination filed as an exhibit to the Company’s
Form 8-K filed with the SEC on November 14, 2011, a certificate of determination
filed as an exhibit to the Company’s Form 8-K filed as an exhibit to the
Company’s Form 8-K filed with the SEC on February 27, 2013, and the Certificate
of Determination with respect to the Preferred Stock filed in connection with
the completion of the transactions contemplated by the Securities Purchase
Agreement, and the Company’s Bylaws as amended to date were filed as an exhibit
to Company’s Form 10-K filed with the SEC on June 12, 2008. Such Articles of
Incorporation and Bylaws, as amended and restated, constitute true, correct and
complete copies of the Articles of Incorporation and Bylaws, as amended and
restated, as in effect on the date hereof.



 



3.

Each person listed below has been duly elected or appointed to the position(s)
indicated opposite his name and is duly authorized to sign the Securities
Purchase Agreement and each of the other Transaction Documents on behalf of the
Company, and the signature appearing opposite such person’s name below is such
person’s genuine signature.



 

 



Name

Position

Signature

John Regazzi

President and Chief Executive Officer

_________________________

Steve Lance

Chief Financial Officer and Secretary

_________________________



  

 
D-1

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the undersigned has hereunto set his hand as of this July
__, 2013.

 

 

          Steve Lance     Secretary  

 

 

I, John Regazzi President and Chief Executive Officer, hereby certify that Frank
Romejko is the duly elected, qualified Acting Secretary of the Company and that
the signature set forth above is his true signature.

  

 

             John Regazzi       President and Chief Executive Officer  

 

 

 
D-2

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

Resolutions

 

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT E

 

Form of Officer’s Certificate

 

The undersigned, the Acting Chief Financial Officer of Giga-tronics
Incorporated, a corporation organized in the State of California (the
“Company”), pursuant to Section 2.2(a) of the Securities Purchase Agreement,
dated as of June 27, 2013 by and among the Company and the investor signatory
thereto (the “Securities Purchase Agreement”), hereby represents, warrants and
certifies as follows (capitalized terms used but not otherwise defined herein
shall have the meaning set forth in the Securities Purchase Agreement):

 



 

1.

The representations and warranties of the Company contained in the Securities
Purchase Agreement are true and correct as of the date when made and as of the
Closing Date, as though made on and as of such date, except for such
representations and warranties that speak as of a specific date.



 



 

2.

The Company has performed, satisfied and complied in all material respects with
all covenants, agreements and conditions required by the Transaction Documents
to be performed, satisfied or complied with by it at or prior to the Closing.



 

 

IN WITNESS WHEREOF, the undersigned has executed this certificate this ___ day
of July, 2013.

 

 

 

___________________________

Steve Lance
Chief Financial Officer and Secretary